 44DECISIONS OF THENATIONALLABOR RELATIONS BOARDChugach Alaska Fisheries,Inc.andAlaska Council,InternationalLongshoremen's& Warehouse-men's UnionMorpac, Inc.andAlaskaCouncil,InternationalLongshoremen's & Warehousemen's UnionNorth Pacific ProcessorsandAlaska Council,Inter-nationalLongshoremen's& Warehousemen'sUnionSt.Elias Ocean Products,Inc.andAlaska Council,InternationalLongshoremen's& Warehouse-men'sUnion.Cases 19-CA-14146, 19-CA-14147, 19-CA-14148, and 19-CA-14149June 15, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND HIGGINSOn January 21, 1983, Administrative Law JudgeHarold A. Kennedy issued the attached decision.The General Counsel and Respondent Morpac,Inc.(Morpac) filed exceptions and supportingbriefs,Respondents Chugach Alaska Fisheries, Inc.(Chugach),Morpac,NorthPacificProcessors(North Pacific),and St.Elias Ocean Products, Inc.(St.Elias) (collectively the Respondents) filed abrief in support of the judge's decision and an an-swering brief, and the General Counsel filed cross-exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,' findings andconclusions only to the extent consistent with thisDecision and Order.I.ACCESSAlaska Council, International Longshoremen's &Warehousemen'sUnion(the Union)sought accessto the Respondents'premises for organizing pur-poses prior to a NationalLaborRelations Boardelection conducted in 1981.The complaint allegedthat the Respondents'denial of access violated Sec-'At the beginning of the hearing the General Counsel moved toamend the complaint to add certain 8(a)(1) allegations.The judge deniedthe motion,finding that the Respondent affected by the motion was enti-tled to 10 days in which to file an amended answer under the Board'sRules and Regulations Although a respondent is not necessarily entitledto 10 days to file an amended answer in these circumstances,Sec. 102.23of the Board'sRules and Regulations provides that a respondent may, ina case in which the complaint has been amended, amend its answer"within such period as may be fixed by the administrative law judge."Therefore,we find that the grant of 10 days in which to amend theanswer was within thejudge's discretion, and we affirm his denial of theGeneral Counsel'smotion.In so doing we note that the General Counseldeclined to move to adjourn the hearing for 10 days.tion 8(a)(1).The judge found that RespondentsChugach, North Pacific, and St. Elias did not vio-late the Act by denyingaccess reasoningthat theUnion had made insufficient efforts to gain accessto their employees by alternative means of commu-nication.He found, however, that RespondentMorpac did violate the Act by denying the Unionaccess to its premises because the Union had beenunable by diligent efforts through alternative meansof communication to gain access to its employees.For the reasons stated here, we find that Respond-ents North Pacific and St. Elias, in addition to Re-spondent Morpac,violated Section 8(a)(1) by deny-ing the Union access.After the judge issued his decision in this case,we set forth inJean Country2the analysis that wewould utilize in determininghow toaccommodatethe exercise of rights guaranteed by Section 7 witha property owner's right to protect property fromuninvited intrusions.We concluded,[I]n all access cases our essential concern willbe the degree of impairment of the Section 7right if access should be denied,as it balancesagainst the degree of impairment of the prop-erty right if access should be granted.Weview the consideration of the availability ofreasonablyeffectivealternativemeans [ofaccess] as especially significant in this balanc-ing process.3In assessingtheweight to be given propertyrights,we may consider "the use to which theproperty is put, the restrictions, if any, that are im-posed on public access to the property,and theproperty's relative size and openness."4Factors . . . relevant to the consideration of aSection 7 right in any given case include, butare not limited to, the nature of the right, theidentity of the employer to which the right isdirectly related (e.g., the employer with whoma union has a primary dispute),the relationshipof the employer or other target to the proper-ty to which access is sought, the identity ofthe audience to which the communicationsconcerning the Section 7 right are directed,and the manner in which the activity relatedto that right is carried out. Factors that maybe relevant to the assessment of alternativemeans include, but are not limited to, the de-sirability of avoiding the enmeshment of neu-trals in labor disputes, the safety of attemptingcommunications at alternative public sites, the2 291 NLRB11 (1988).8 Id. at 14.4 Id. at 13.295 NLRB No. 8 CHUGACH ALASKAFISHERIESburden and expense of nontrespassory commu-nication alternatives,andmost significantly,the extent to which exclusive use of the non-trespassory alternatives would dilute the effec-tiveness of the message.5The facts in this case are not in dispute. The Re-spondents are fish canneries located at variouspoints along an approximately 2-mile stretch of wa-terfront in the small town of Cordova, Alaska.They operate up to 10 months a year with theirpeak season between late June to mid-August. Atthe hearing the parties agreed that all the canneryworkers employed inCordova bythe Respondentsexcept for certain employees represented by otherunions composed an appropriate unit.During the peak season in 1981 the multiemploy-er bargaining unit consisted of about 550 employ-ees.About 135 employees permanently resided inCordova, a town of 2400 people. The remainder ofthe employees are transients fromthe "Lower 48"States,Vietnam, the Philippines,Peru,SouthAfrica,and Israel.Many of the employees are col-lege students.The employees who do not reside inCordova live in bunkhouses,campers, and tents onthe respective company premises. During the peakseason the employeestypicallywork 16 or 17hours a day, 7 days a week. There are two 1-hourmeal breaks and several 15 minute coffeebreaks.The Respondents serve soup and crackers duringthemeal breaks,thusmaking it unnecessary foremployees to leave the premises during mealbreaks.Starting times are varied and time off isusuallyunscheduled.Inmany cases employeesleave company premises only once or twice a weekto go to town to shop, bank, or go to the postoffice,and in many instancesthey go by car. Thereare cubbyhole mailboxes in the canneries,but someemployees receive their mail in town.There is aweekly newspaper and local radio service.Televi-sion is limited to a scanner service.It is very rainyinCordova in thesummer.Sixty-four inches ofrain fell in August 1980 and continuous rain fordaysisnot unusual.The employees who lived onthe Respondents'premises were permitted to havesocial guests, but despite repeated requests by theUnion for access to employees on the Respondents'premises during nonworking hours and in non-working areas for the period before the 1981 elec-tion, union organizers were not permitted on thepremises.Concerning Respondent Chugach, only two em-ployees in the unit the Union sought to organizelived on the Employer's premises.The others ap-parently lived in town. Employees of Chugach,5 Id. at 13(fn. omitted).45other than those whom the Union sought to orga-nize,were represented by Local 37, ILWU, a Seat-tle-based local of the International union withwhich the Unionin this caseisaffiliated.BothUnion President Larry Cotter and Organizer EmilyVan Bronkhorst testified that they were assisted intheir organizing efforts by Pedro Anton, the Local37 shop steward at Chugach. Van Bronkhorst testi-fied that she gave Anton leaflets to distribute. Chu-gach Assistant Plant Manager George Andersontestified that the Local 37 employees performed thesame type of work as unit employees,that fromtime to time he observed Anton talking to unit em-ployees, and that Anton was not restricted fromdoing so in any way.A. Bunkhouses and CampsitesApplying theanalysis setforth inJean Countryto the facts here, we note that the impairment tothe property rights asserted by the Respondentswith respect to access to the bunkhouses and em-ployee campsites by nonemployees during employ-ees' nonworking hours in nonworking areas mustbe assessed in light of the reasonableness (or lackthereof) of alternative means of reaching the sea-sonal employees and the significant Section 7 orga-nizing rights involved.Not only is organizing ac-tivity a core Section 7 right, but we additionallynote in assessing this right that the Respondents areowners of the property involved and there are thusno neutral entities that might have become en-meshed in the activity. The Union sought access tothis property during employees' nonworking hours.The employees of the Respondents are the sole in-tended audience.In assessingthe weight of the property right, wenote there is no evidence that the bunkhouses andemployee campsites are fenced or secured in anyway nor is there any evidence that work was per-formed in employee livingareas.Therefore, theRespondents have not established any productionor safety concerns. Furthermore,social guests arepermitted in these areas.Thus,access to outsidersis relatively unrestricted.Alternativemeans of communicationwith theseemployees are limited because of the long hours ofwork, the unpredictability of when time off will bescheduled,the shortness of the season,and thetransient nature of the work force,6and rainy con-ditions in Cordova. We find that the degree of im-pairment of the Section 7 right if access weredenied outweighs the degree of impairment of the° As noted above,when not working for the Respondents a significantpercentage of the employees disperse to their homes in the"lower 48"States,Vietnam,the Phillipmes,Peru,South Africa, and Israel 46DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDprivate property right if access should be grantedin view of the limited unavailability of reasonableeffective alternative means of communication.Weconclude that the Union is entitled to reasonableaccess to the employee living areas at RespondentsMorpac, North Pacific, and St. Elias for the pur-pose of organizing employees residing on the prem-ises.We find that Respondents Morpac, North Pa-cific, and St.Elias violated Section 8(a)(1) of theAct byexcluding union representatives from theseareas.With respect to Respondent Chugach, however,we find that the Unionhad reasonable alternativemeansavailable to reach the employees. In ourview, the General Counsel has failed to show thatthe regular presence on the Chugach premises ofLocal 37 Steward Anton did not constitute a rea-sonable alternativemeans of communicating theUnion'smessage to the two unit employees residingon Chugach's property. Thus, we note that theunion president and an organizer acknowledgedthat Antonassisted in the campaign and was givenhandbills to distribute toChugach employees.There is no evidence that Anton was unable tocommunicatewith the Chugachemployees regard-ing the organizational campaign.Therefore,weshall dismiss the complaint concerning RespondentChugach.B. CanneriesThe Unionalso requested access to the canneriesthemselves,albeit to the nonworkareas, for thepurpose oforganizing.Concerningthe nonworkareas of the canneries,the evidence shows that allbutRespondentMorpachave cafeteria areashoused withinthe canneries themselvesbut sepa-ratefrom the actual productionareas.RespondentMorpac has twoareaswheresoup is served, one ofwhich will hold only 30 of its 200 employees andone of whichisan area of its casing warehouse.Thereisno disputethat theRespondents are en-gaged in complicated processing operations necessi-tatingmaintenanceof productionand safety. Be-cause of this, publicaccess to the canneries them-selves has beentightly restricted.Because we havedecidedto grant reasonable accessto theRespond-ents' employee living areasto allow the Union toreach theemployees residingon their property orin the caseof Chugach, the Union already effec-tivelyhas access to on-premises employees,we findthat adequate alternative means of communicationare available and the Section 7 organizing rightwill sufferlittle impairmentifwe denyaccess tothe nonworkareas of the canneries.Concerning the employees who live in Cordova,there areeffectivealternativemeans of contactingthem.The resident employees are available to theUnion all year long,and during the nonpeak seasonthey work only part-time.Theiraddresses are ontheExcelsiorlist and telephone numbers would notbe difficult to ascertain.Cordova is a very smalltown and the Union could visit employees at theirhomes.Thus,we find that the Respondents did notviolate theAct bydenying the Union access to thecanneries themselves.NLRBv.Babcock&WilcoxCo., 351 U.S. 105, 113-114 (1956).II.NO-SOLICITATION RULEThe judge found that Morpac violated Section8(a)(1) of the Act by maintaining an overly broadno-solicitation rule7 in that it prohibited solicitationduring the employees' "working time" without fur-ther clarification. Since the judge rendered his de-cision, the Board decided inOur Way, Inc.,"to re-verse its decision inT.R. W. Bearings9relied on bythe judge and find that rules prohibiting solicitationduring "working time" are presumptively valid.Therefore,we shall dismissthisallegation of thecomplaint.AMENDED CONCLUSIONS OF LAWSubstitute the following paragraph 3 for that ofthe judge."3.RespondentsMorpac, Inc., North PacificProcessors,and St.EliasOcean Products, Inc.have interfered with,restrained,and coerced em-ployees in violation of Section 8(a)(1) by denyingnonemployee organizers of the Union reasonableaccess to the employee living areas on their respec-tive properties for the purpose of communicatingwith the employees quartered thereon on the em-ployees' own time concerning organizational mat-ters."AMENDED REMEDYHaving found that Respondents Morpac, Inc.,North Pacific Processors, and St.EliasOceanProducts,Inc. have violated Section 8(a)(1) of theAct, we shall order them to cease and desist there-from and to take certain affirmative action that willeffectuate the policies of the Act.We shall order Respondents Morpac, Inc., NorthPacific Processors,and St.EliasOcean Products,Inc. to permit nonemployee union organizers rea-sonable access to the employees that reside on theirrespective properties at their campsites or bunk-houses on the employees'own time for the purpose7The judge, apparently inadvertently, also included in his recommend-ed Order a finding that Respondent Morpac promulgated an unlawful no-distribution rule. However,there was no such allegation in the complaint.8 268 NLRB 394(1983).9 257 NLRB 442 (1981) CHUGACH ALASKAFISHERIESof discussing organizationalmatters.The Unionwill not be afforded the right of unlimited access tothe grounds of Respondents Morpac, Inc., NorthPacific Processors, and St. Elias Ocean Products,Inc.,nor access in such a way as to impede orinterfere with their business operations. According-ly, the Order will not permit the Union to haveaccess to their grounds for any purpose other thanthe limited purpose of going directly to and fromthe living quarters of the employees who are quar-tered on their grounds, in order to discuss andtransact organizational matters with them. The Re-spondents will be permitted fairly and reasonablyto regulate the number of such union representa-tiveswho may thus enter and visit at the sametime, and to impose reasonable limits on visitinghours. SeeRaleighHotel,191NLRB 719 (1971),andS & H Grossinger's Inc.,156NLRB 233(1965), enfd. in relevant part 372 F.2d 26 (2d Cir.1967).47tices, on forms provided by the Regional Directorfor Region 19, after being signed by each Respond-ent's authorized representative, shall be posted byeachRespondent immediately upon receipt andmaintained for 60 consecutive days thereafter, inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by each Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentORDERThe National Labor Relations Board orders thattheRespondents,Morpac, Inc.,North PacificProcessors, and St. Elias Ocean Products, Inc.,Cordova, Alaska, their officers, agents, successors,and assigns, shall1.Cease and desist from(a)Denying nonemployee union organizers rea-sonable access to their respective Cordova, Alaskaproperties for the purpose of communicating withtheir employees who are quartered thereon at theemployees' quarters or campsites about organiza-tional matters on the employees' own free time.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of rights guaranteed in the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Permit nonemployee union representativesaccess to their property to visit their employeesquartered thereon at reasonable times at the bunk-houses or campsites on the employees' own timefor the purpose of discussing organizational mat-ters;provided, however, that such access may befairly and reasonably regulated by the Respondentsas indicated in the "Amended Remedy" portion ofthisDecision and Order.(b) Post at their places of business in Cordova,Alaska, copies of the respective attached noticesmarked "Appendices A-C." 1 ° Copies of the no-10 If this Order is enforcedby a judgmentof a UnitedStates court ofappeals,the words in the notice reading"Posted by Order of theNation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board."The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT deny nonemployee union organiz-ers reasonable access to our Cordova, Alaska prop-erty for the purpose of communicating with thoseof you who are quartered thereon at your quartersor campsites about organizational matters on yourown time.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL permit nonemployee union representa-tives access to our property to visit those of youquartered thereon at reasonable times at your bunk-houses or campsites on your own time for the pur-pose of discussing lawful organizational matters;provided, however, that such access may be rea-sonably regulated by us.MORPAC, INC. 48DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDAPPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National LaborRelationsBoard has foundthat we violatedthe NationalLabor Relations Actand has ordered us to post andabide bythis notice.Section 7 of the Act givesemployeesthese rights.To organizeTo form,join,or assist any unionTo bargain collectively through representa-tives of theirown choiceTo act together for othermutual aid or pro-tectionTo choose not toengage in anyof theseprotectedconcerted activities.WE WILL NOT deny nonemployeeunion organiz-ers reasonable accessto our Cordova, Alaska prop-erty for thepurpose of communicatingwith thoseof you whoare quarteredthereon at your quartersor campsites about organizational matters on yourown time.WE WILL NOT in anylikeor related mannerinterferewith,restrain,or coerce you in the exer-cise of therights guaranteedyou by Section 7 ofthe Act.WE WILLpermit nonemployee union representa-tives accessto our property to visit those of youquartered thereon at reasonable timesat your bunk-houses or campsiteson yourown time forthe pur-pose of discussinglawfulorganizationalmatters;provided, however, thatsuch access may be rea-sonably regulated by us.NORTH PACIFICPROCESSORSAPPENDIX CNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentThe NationalLaborRelationsBoard has foundthat we violated the National Labor Relations Actand has ordered us to post and abideby thisnotice.Section7 of the Act givesemployees these rights.To organizeTo form,join,or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choosenot to engagein any of theseprotected concertedactivities.WE WILL NOTdeny nonemployee union organiz-ers reasonable accessto our Cordova, Alaska prop-erty for the purpose ofcommunicatingwith thoseof you whoare quarteredthereon at your quartersor campsites about organizational matters on yourown time.WE WILL NOTin any like or related mannerinterferewith,restrain,or coerce you in the exer-ciseof the rightsguaranteedyou by Section 7 ofthe Act.WE WILL permitnonemployee union representa-tives accessto our property to visit those of youquartered thereon at reasonable timesat your bunk-houses or campsiteson yourown time forthe pur-pose of discussinglawfulorganizationalmatters;provided, however, that suchaccessmay be rea-sonably regulated by us.ST. ELIAS OCEAN PRODUCTS, INC.R.Michael Smith,Esq.,for the General Counsel.Joseph L. Davis, Esq.andChristopher C. Evans,Esq., ofSeattle,Washington,for the Respondents.Larry Cotter,of Juneau, Alaska, for the Charging Party.DECISIONHAROLD A.KENNEDY, Administrative Law Judge.The four EmployerRespondents in these proceedings,Chugach Alaska Fisheries, Inc. (Chugach),Morpac, Inc.(Morpac), North Pacific Processors (North Pacific), andSt.Elias Ocean Products,Inc. (St.Elias),separately ownand operate seafood processing and cannery facilities inCordova, Alaska.The Charging Party, Alaska Council,InternationalLongshoremen's& Warehousemen'sUnion (the Union)filed charges against each of the Respondents on Decem-ber 8, 1981. Each of the Respondents is charged withviolating Section 8(a)(1) of the National Labor RelationsAct (the Act) bydenying union organizers access to itsCordova premises and maintaining unlawful "no-solicita-tion" rules.In addition,Respondent St. Elias is charged(par.7)with interrogating applicants with respect totheirunion sympathies,andRespondentMorpac ischarged(par. 8),"by its agent Miller," with telling, onor aboutJuly 12,1981, "designated employee organizerLisaDennis that she could not discuss the Unionamongst her co-workers at any time during workinghours."In the present postureof theproceeding, aftertrial and submissionof briefs,I needonly todetermine(a) the right of union access to the premises of the fourRespondents,(b) the legality of a no-solicitation policymaintained and enforced by Morpac in 1981, and (c)whether Jack Miller,vice president of operations and un- CHUGACH ALASKAFISHERIES49disputed agent of Morpac,unlawfully restricted in-houseorganizer Dennis' organizingactivityas alleged.'Paragraph 6 of the consolidated complaint,as issuedon February 26, 1982, alleged:(a)On repeated occasions prior to the 1981 elec-tion,including occasions within the six months priorto the filing of thecharges herein,and on a continu-ing basis during that time, the Union,by oral andwritten request made to Respondents'agenda in-cluding,inter alia,Miller and Poor,sought accessfor its non-employees organizers to Respondents'and each of Respondent's premises for the purposesof meeting and speaking with unit employees aboutissues relatingto thepending election.(b)The access requested,as above set forth insub-paragraph(a),was uniformly denied by thenamed agenda of Respondents and non-employeeunion representativeswere not permitted on thepremisesof any of the four facilities involved forthe purpose of speaking with employees in the pre-election context.Paragraph 6 was amended by the Regional Directoron April 7, 1982, by adding the following subparagraph:(c)The Union hadno reasonable alternativemeans, other than the access requested,as set forthabove in subparagraph 6(a), by which to effectivelymeet and speakwithunit employees about issues re-lating to the pending election.Paragraph 9 of the consolidated complaint, as amend-ed by the Regional Director on June 24,1982, alleges:(a)Subsequentto July 31,1981,Respondentscontinued to post and maintain"No Solicitation"policies at their Cordova facilities,which policies,though they advised employees that they could notengage in solicitation for any purpose during"working time,"did not further define that term.(b)RespondentMorpac had not continuouslyposted or actively enforced a "No Solicitation"policy prior to on or about July 13, 1981.Morpacpromulgated such a policy on or about July 13,1981 in direct response to union organizing activi-ties then in progress,and discriminatorily appliedthat policy tounion organizingactivity.'The Regional Director for Region 19, acting for the General Coun-sel, issued a consolidated complaint on February 26, 1982 The complaintwas amended by the Regional Director (by adding subpar. (c) to par. 6)on March 7,1982, and again (by revising par. 9)on June 24,1982. TheGeneral Counsel's amendment of June 24,1982, put in issue the postingof policy statements pertaining to solicitation by employees of all fourRespondents dung"work time" after July 31, 1981 However,there wasno evidence offered on this issue except as to Respondent Morpac andthe effect of the amendment as to that Respondent was not substantial.Additional amendments were sought by the attorney for the GeneralCounsel at the trial, which began in Cordova,Alaska,on July 13, 1982,and concluded there on July 16, 1982 The amendments proposed at thehearing were denied as they had not been timely offered, and it was ap-parent that the affected Respondent(North Pacific)was not prepared toplead or defend against the new charges (G.C. Exhs.l(ff) and l(gg); Tr.9-40 )On July 31, 1981, the date referred to in amendedparagraph 9(a), the Board issued its decisioninT.R. W.Bearings,257NLRB 443 (1981),modifying its earlierholding inEssex International,211NLRB 749 (1974)-that "rules which prohibit solicitation and distributionduring 'working time' are presumptively valid,but thatrulesprohibiting solicitationand distribution during'working hours' are presumptively invalid"-and an-nouncing a new holding:... that rules prohibiting employees from engagingin solicitation during "work time" or "workingtime,"without further clarification,are, like rulesprohibiting such activity during "working hours,"presumptively invalid.Paragraph 9, as it originally appeared in the GeneralCounsel's consolidated complaint read:(a)On or about July 13, 1981, RespondentMorpac posted a "No Solicitation"policy at itsCordova facility, which policy, though it advisedemployees that they could not engage in solicitationfor any purpose during working time,did not fur-ther define that term.(b)The policy posted as above set forth in sub-paragraph(a) had not previously been kept continu-ously posted or actively in force, and was promul-gated on July 13, 1981 in direct response to unionorganizing activities then in progress such that itsenforcement was discriminatorily applied to unionorganizingactivity.It is thus apparent that the Regional Director, byamending paragraph 9 shortly before the trial, sought tocharge St. Elias, North Pacific, and Chugach,as well asMorpac, with violating Section 8(a)(1) by maintainingafter the date oftheT.R.W.decision no-solicitation poli-cies that did not adequately explain "working time" asrequired by such decision. As indicated above, only thelegality of Morpac's "no-solicitation"policy need be de-cided on this record, however. The General Counsel'slate amendment of paragraph 9(a) of the complaint put inissue posting policies of the three other Respondents, butno evidence was offered in support of the allegation as tothem. aParagraph 10 alleges that Respondents' acts, as allegedin paragraphs 6, 8, and 9 constituted unfair labor prac-tices affecting commerce within the meaning of Section8(a)(1) of the Act.Backgroundand UndisputedMattersJurisdiction is not in dispute.Chugachand St. Eliasare Alaska corporations,and NorthPacific and MorpacareWashington corporations.Each of theRespondents isadmittedly an employer engaged in commercewithin themeaning of Section 2(6) and(7) of the Act. The Charg-8 Counsel for Respondents argued at the hearing that the Regional Di-rector's amendment of June 24, a little more than 2 weeks prior to thestart of the trial, was barred by Sec 10(b) of the Act and prejudicial as itsought to put in issue policies of Chugach,North Pacific,and St. Eliasnot theretofore questioned. 50DECISIONSOF THE NATIONALLABOR RELATIONS BOARDing Party, Alaska Council,International Longshoremen's& Warehousemen'sUnion, is admittedly a labor organi-zation.The following individuals are admittedly statutory su-pervisors and agents of the corporate Respondents: JackMiller,vice president of operations,Morpac; JamesPoor, plant superintendent,St.Elias;Mike Poor, plantmanager, St. Elias;and George(Bobby)Anderson, vicepresident,Chugach.The record also establishes that KenRoemhildt is the manager of the North Pacific facility.In 1979 petitions were filed with the Board for anelection in a multiemployer unit comprisedof produc-tion,maintenance,loading,and unloading employeesworking in Cordova.3Elections were held pursuant to such petitions in 1979,1980, and on July 21, 1981, the most recent one (G.C.Exhs.2-5).Theparties agreed at the hearing that the1979, 1980, and 1981 elections were set aside as stated byRespondents'counsel asfollows:... addressing paragraph 5, Respondents admitthat there were elections held in 1979 and 1980 andthose were set aside.I think,from the standpoint ofthe record,those two elections were set aside be-cause of Board agent conduct.And then addressingthe 1981 election it was set aside based on objec-tionable conduct found to be used by the Respond-ents.The Alaska State District Council of Laborers, whichhad filed RC petitions,participated in the 1979 electionbut not thereafter.The parties agree on the compositionof an appropriate bargaining unit:allof the canneryworkers employed in Cordova by the four RespondentEmployers except for certain employees represented byother unions,including nonresidents("people from theLower 48") working for Chugach who had been "his-torically" representedby ILWU 37of Seattle,Washing-ton.4Theparties agreed to the introduction into evi-dence of a number of exhibits, including the following:Joint Exhibit 1-A map of "Greater Cordova"JointExhibit 2-An aerial photograph of Chu-gach canneryJointExhibit 3-An aerial photograph of St.Elias, North Pacific and Morpac canneries.A number oflandmarks are indicated on Judge'sExhibit1, including the four canneries in question;Shelton Cove,also known as "HippieCove,"and "Morpac Heights"where many of the cannery workers lived in tents; theCordova Post Office; and the union hall.Cordova isa communityof about 2400persons and islocated on an inlet 150 air miles southwestof Anchor-age.Cordova can be reached only by airplane or ferry.The population increases to around 5000 in the summerwhen salmon is harvested.s Bayside Cold Storage was named as an employer in an RM petition,and Chugach was not named as an employer in the RC petitions thatwere filed4In 1979,members of the Prince William Sound and Copper RiverCanneryWorkers Unionmerged withthe ILWU.As indicated on Judge's Exhibit 1, St. Elias and NorthPacific facilities are located on the waterfront withinfour or five blocks of downtown Cordova. Morpac's fa-cility is located on the waterfront approximately one-quarter of a mile in a northeasterly direction from down-town. The Chugach cannery is located on the waterfrontin the same direction approximately 2-1/2 miles fromdowntown.Typically St.Elias and North Pacific operate 10months or so of the year processing(freezing and can-ning)seafood,including salmon, crab,scallops, and her-ring.Morpac processed herring, crab,and salmon in1981, but for only part of the year. Chugach processedsome herring beginning in April 1981,but its primaryproduct that year was salmon which it began processingaroundMay 17.Most salmon is caught and processed inthe summer months.Production in the Cordova canner-ies is particularly high during a portion of this timeperiod,referred to variously as the "peak season," "sein-ing season"or as the "canning season."The peak seasonin 1981 was between June 25 and mid-August.Duringthe offpeak months, when red salmon and other seafoodare harvested,local residents are employed to do theprocessing.The bargaining unit in 1981 consisted of around 550 ormore employees. About 135 resided in Cordova area,and the 400 plus remaining members were nonresidenttransientswho traveled to Cordova from various places,including the "Lower 48," Vietnam,Philippine,Peru,SouthAfrica, and Israel, to obtain employment.5 Anumber of transient workers do not speak English. Manyof the transient workers are college students.Personswho have worked in prior years are usually given prefer-ence, but as a general proposition most workers are nothired until they appear at Respondents'facilities in Cor-dova shortly before the peak season begins.Many of Respondents'employees live on-companypremises.St.Elias had two bunkhouses,marked "WIS"and "EB" on Judge's Exhibit 3.In 1981, 94 lived in thebunkhouses,and an additional 20 to 25 lived in tents ortrailers(or cars)on St.Elias'property.(PlantManagerMike Poor said about 15 nonunit employees lived in thebunkhouses in 1981.)In 1981 North Pacific had onebunkhouse(marked "BH" on J. Exh. 3) which providedhousing for 54; 15 to 20 or so other North Pacific em-ployees lived in tents or trailers on that company's prop-erty.6Morpac had one bunkhouse(BH-3) which housed40 employees in 1981; 6 other Morpac employees livedin vans on Morpac property.Employees living in bunkhouses are charged specifiedamounts that cover the cost of meals as well as lodging.Toilet and shower facilities are available to those livingin the bunkhouses but little in the way of recreation orother facilities are furnished.Persons residing in thebunkhouses may have guests visit them but generally not5 The partiesare in basic agreement about the size of the unit. Re-spondents give the employmentof eachRespondentdung the peakseason asfollows-St. Elias,200;North Pacific, 156; Morpac,150; andChugach, 55.6 Anotherbunkhouse(BH-24), capable ofhousing about24,was to beavailable for use in 1982 CHUGACH ALASKAFISHERIESunion organizers.Letters or other printed matter mailedto the workers are placed in pigeonhole boxes at canneryfacilitieswhere they can be picked up.Employees of all four Respondents work long hours-asmany as 16 hours or more a day,7 days a week-during the peak season.'The workers generally startaround 7 or 8 a.m., or earlier,and continue as late as 11p.m., or later, depending on what jobs they performed.There are usually two 1-hour mealbreaks-at noontime(dinner)and evening(supper)-and three 15-minute cof-feebreaks-one in the morning, one in the afternoon andone after the evening"meal." Soup was provided byeach of the Respondents(except Chugach which provid-ed meals)to its cannery workers at meal breaktimeswithout charge.Employees generally use much of their free time, in-cluding breaktime,to sleep or rest.Occasionally they goto town to the post office or run an errand."The Union first requested access in April 1981 byletter dated April 23, 1981.The letter,addressed to JohnMcCormac,attorney for all four Respondents and signedby Union President Larry Cotter,reads in part (G.C.Exh. 19):With this letter the ILWU Alaska Council requeststhe right of reasonable access to employees em-ployed by Chugach Alaska Fisheries,St.EliasOcean Products, Morpac, Inc., and North PacificProcessors Inc., during non-working hours in non-working areas in the above mentioned facilities.This right of reasonable access will commence June15 and extend until August 20, 1981.Access was never granted to the Union by any of theRespondents.9On or about July 12, 1981, about the time that helearned from the Union that Morpac employee LisaDennis was a union "in-house" organizer,Jack Miller,Morpac's vice president of operations,posted a no-solici-tation rule which read(G.C. Exh. 21):NON-SOLICITATIONIt is the policy of MORPAC, Inc., not to allowany non-employee to come upon our premises forthe purpose of any form of solicitation or distribu-tion of literature.This policy is to restrain any thirdparties or strangers from solicitating[sic] or hand-ing out materials for such things as political, union,charitable or other activities.Employees may not distribute any form of litera-ture or other materials in work areas at any timewhether the employee is on or off work. Employeesare also prohibited from"soliciting"for any causeTApparently the workers are exempt from the Fair Labor StandardsAct on the basis of theseasonal natureof the work. Chugach employeesworked shorter hours because, according to its vice president, of thefirm's better facilities.8 There was evidence that employees had some short days or shorttime between June 25 and July 21 (election day), but the amount of timeis disputed by the parties.8 Cotter testified that he hand-delivered the letter to Attorney McCor-mac and that he made numerous other requests for access by telephone51during their assigned working time or solicitingother employees during their work time.'°On March 27,1982, a revised rule was posted at theMorpac's Cordova facility reading as follows(R. Exh.7):NON-SOLICITATIONIt is the policy of our company not to allow anynonemployee to come upon our premises for thepurpose of any form of solicitation or distribution ofliterature.Thispolicy is to restrain any third partiesor strangers from soliciting or handing out materialsfor such things as political,union,charitable,orother activities.Employees are prohibited from distributing anyform of literature or other materials in their workarea.Employees are also prohibited from solicitingfor any cause during their assigned working time orsolicitingother employees during their assignedworking time.Of course,this prohibition does notextend to your nonworking time such as your lunchperiod or coffee break.The TestimonyEighteenwitnesses testified,seven for the GeneralCounsel and eleven for the Respondents.A summary oftheir testimony follows in the order of their appearance.Herman Flemingtestified that he worked for St. Eliasbetween June 25 and August 15, 1981, and lived in a tentat "Morpac Heights."He assumed Morpac owned theland but had asked no one permission to stay there.Fleming thought that his tent was about one-quarter of amile from the St.Elias facility and that he could walkthe distance in 12 to 15 minutes.He estimated thenumber of people living on Morpac Heights in thesummer of 1981, all in tents, to be around 20.11Fleming said he worked on the "case-up crew and inthe retort room"in 1981. He explained that a retort is amachine used to pressure cook salmon;cans come out ofthe retorts,and the case-up crew works at the end of thecan line where there is a "machine which stacks them upon the pallets for shipping."Fleming described other job categories at St.Elias asfollows:... There were people who worked up at the fishtanks where fish are stored when they come in andthey are taken off of tenders.And there are slimerswho worked on the slime line gutting fish, and that10 Miller said the rule had been composed by Attorney McCormac andthat it had been previously posted at the Morpac facility in CordovaDennis who had worked for Morpac in 1980 said however,that she firstsaw it on July 12.11 Fleming indicated that the number living at Morpac Heights fluctu-ated Some persons were unemployed,and he thought about 15 had leftwhile he lived there Fleming thought that the majority of St Eliasworkers lived in a bunkhouse on St Elias property,but on cross-exami-nation he conceded that he did not really know how many worked at St.Elias. Fleming worked for St. Elias in the summer of 1980, when he livedin a motel,but he thought working conditions at St. Elias in 1980 and1981 were much the same. 52DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDsort of thing.And there are people who work onthe can line, which is a mostly automated sort ofthing which loads fish into cans and vacuum packsthem.And then there is the retort room where justa couple of people oversee the cooking of fish inthe retorts.And then there's case-up,which is theplace where I worked,at the end of the line wherethe cans are stacked on pallets in preparation forshipping.And then there's also the egg room wherepeople work on salmon roe. And there's a wholesection devoted to just crab.Fleming stated that these jobs were "very mentally ex-hausting,and physically in the sense that you have to beon your feet for a lot of the time."During the peakseason(which he thought ran from around July 4 toAugust1,1981) Fleming usuallyworkedfrom 8 a.m.until 1 or 1:30 a.m. Slimers started earlier, around 7 a.m.he thought.He indicated that he and other workers gen-erallywent to their tents and slept as soon as they gotoff work. 'St.Elias employees were furnished soup during thetwo mealbreak periods in the "soup room,"where Flem-ing ate, and in the cafeteria, located above the cannery.Fleming said he would walk to town during a lunchhour once or twice a week to get his mail at the postoffice,buy groceries or do "things like that."Fleming said there was no in-house organizer for theUnion at St. Elias.He said he went to one union meetingbefore the1981 election and talkedwith Union OfficialLarry Cotter.Fleming said he was the only St. Elias em-ployee at the meeting and that he later "relayed a lot ofinformation"to other employees. Fleming saw Cotter"every once in awhile," telephoned him on occasion, andacted as an observer for the Union at the election. 12Fleming said he did not buy the weekly newspaperpublished in Cordova and did not have access to a radioor TV (althougha TV waslocated in the cafeteria). Hedid not think it was practical to hold a union meeting atMorpac Heights.He recalled that it was cloudy andrainy in Cordova in the summer of 1981.13eginning inlate July, after the election,he said it "poured for acouple of weeks."Fleming said he attended(arriving late) a companypreelection meeting held one morning in the work areaat the end of the can line. Startup of production was de-layed that morning, and Fleming thought all employeeswere required to attend.On cross-examination Fleming acknowledged that hecould not recall seeing Cotter or other union representa-tive in the morning on the way to work,a time when itwould have been daylight;nor could he recall seeingCotter or otherunion representatives in the evening afterhe got off work and went back to his tent.He alsoagreed that St. Elias placed no restriction on employeestalking to each other during mealbreaks(starting at noonand at 6 p.m.) and coffeebreaks (starting around 9:3012 Fleming said he saw no notices of union meetings at the cannery butknew other meetings were held. He recalled that there was an articleconcerning the arrest ofan ILWU officialposted in a breakroom at St.Elias. Flemipg indicated he did not volunteer to act as an in-house orga-nizer or to pass out union literature.a.m., 3 p.m. and 9 p.m.); also, that employees were notrestrictedwhere theycould go while on break.Flemingalso agreedthatSt.Elias employees had two successivedays off in earlyJuly 1981.13Edward Diemer,who identifiedhimself as the meteor-ologist in charge of the forecastofficeinAnchorage, tes-tified concerning weather conditions in Alaska generallyand inCordova inparticular.Diemer said:The normalweather in June,July, and August forCordova or the North Gulf Coastis generally rainy.The number of days ofrainfall are a lot higher thana lot of otherplaces.The raintends to be rathersteady anywhere along the coast as it is opposed toshower. 14Richard Randall,who said he was a State of Alaskaemployee concerned with fisheries and environmentalconditions,testified that he had made daily recordings ofrain in Cordova since moving there in March 1980. Hehad misplaced his records for 1981 but indicated that theannualrainfall for that year was around 240 inches. Ap-proximately 64 inches had fallen in August, he said. Ran-dall thought there was more rainfall in Cordova than atthe nearby airport where a weather station was located.Randall stated that continuous rain for 2 days or so wasnot unusualin Cordova.Lisa Dennis,who resided and attended college in Cali-fornia during most of the year,worked for Morpac inCordova between July 6 and August13, 1981, as an egg(salmon roe)packer.She was an in-plant organizer forthe Union at Morpac that year and served as an observerat the election.Dennis also worked at Morpac in thesummer of 1980, but, while sympathetic to the Union,she was not involved in its activities. In 1981 she lived ina tent on Morpac Heights, a few minute'swalk from theMorpac cannery.She thought there were about 20 tentspitched on that hill that summer.There were "hundreds"of unemployed persons in Cordova in the summer of1981, she said,and some of them lived at MorpacHeights, alongwith other cannery workers.Dennisstated that some Morpac workers lived on Morpac prem-ises, either in a bunkhouse or in trailers. t sLike Fleming,Dennis considered the work in the can-nery to be mentally and physically exhausting.Itwas,she said,"cold,wet and you stood all the time; it wasvery boring and monotonous work." She said there was"constant and torrential"rain in July 1981.Dennis startedworkat 8 a.m., as most other Morpacworkers did, and worked until 1:30 a.m.7 days a week13 On direct Fleming testified that there are short days"early in theseason"and that employees would be informed of it "a few hours beforewe were given time off."14 The General Counsel offered certain climatological documents inevidence(G.C. Exhs.36-39).Diemer pointed out that one document(G C Exh.36) shows that the average monthly precipitation in Cordovafor July tobe 6.94 inches.15 In 1980 Dennis lived in a tent in Hippie Cove, a 20-minute walkfrom the Morpac facility and about a 35- or 40-minute walk from down-town Cordova. Dennis remembered the conditions in Cordova in 1980and 1981 as being about the same.Dennis estimated Morpac's employeesat between 100 and 150,a third of whom being transient college students,a third Filipinos,and a third"local people " CHUGACH ALASKAFISHERIES53during the canning season.She thought she averaged 5to 6 hours of sleep each day. She and other Morpacworkers, including those who drove,arrived just beforework was to begin.Therewas little opportunity for so-cializing."Everybodyusually just went home and wentto bed"after work.She would use some of her free timeto shower and do laundry(which could be done onMorpac property).About once a week Dennis would goto town("a 15 minute walk" each way)during a lunchhour to get mail and possibly pick up groceries or eat ameal. There were 15-minute coffeebreaks at 10 a.m., 3p.m., and 9 p.m. (plus an additionalhalf hour for thoseworking past midnight).Mealbreaks,when soup andcrackers were served,were at noon and 5 p.m.Meal-breakswere usually for an hour, but sometimes theywere limited to half an hour.t aDennis said she could re-member an occasion or two when production stoppedaround 10 p.m. and only one short day before the elec-tion.She said little notice was given of the latter, andshe attended a meeting of observers that day.Dennis said she saw Union PresidentLarry Cotter,whom she knew"from 1980," a day or so after arrivingin Cordova on June 30,1981. She agreed to help Cotterwith the Union's organizing campaign if she "ever gotemployed."Dennis said she attended two union meetingsin 1981 before the election.One was an"informal" meet-ing attended by about 12 persons,and the other was a"formal"one. She said she posted a notice for the latterone at Morpac and 4 of the 10 who attended were fromMorpac.(Dennis said she posted union literature in non-production areas of the facility.)Dennis said she received"mailings" from the Union that year.She picked up onein her "pigeon-hole" mailbox in the Morpac office, andthe other mailing she picked up from a table in thebreakroom.Therewere mailings addressed to other em-ployees, but she thought only 25 percent of the mailingswere picked up.While working at Morpac Dennis would sometimescommunicatewith the Unionby amending messages toitsCordova office through"friends who were still unem-ployed"at that time.Cotter orhis assistant,Emily VanBronkhorst,would thereafter contact her.Dennis saidshe saw Cotter in the vicinity of theMorpac facility two or so times,but saw Van Bronk-horst there many times.t'Dennis estimated that she sawVan Bronkhorst on 9 of the 15 days between July 6 and21, the day of the election.She said she would watch forVan Bronkhorst at breaktime to see if the latter wasthere handing out union literature. Dennis stated thatshe,Van Bronkhorst,and Lorna Bennie, another in-house organizer at Morpac,would often meet during16 Dennis indicated that Filipinos living in the Morpac bunkhousesometimes ate soup with other workers even though they were entitledto meals,along with their lodging.Soup was served in a warehouse andin a kitchen.Coffee and doughnuts were supplied at lunchtime.Employ-eeswere not restricted during breaks and were free to talk and movearound,even leave the premises17 Dennis said she saw Cotter distribute literature one morning Shesaid she never saw Van Bronkhorst at Morpac Heights but indicated itwas not practical for union representatives to meet with people there.She agreed on cross-examination that during the off months the Unionhad not been in contact with her.breaktime and sit together on a log situated near the roadin front of the Morpac facility.Dennis said she met with Van Bronkhorst"severaltimes" on July 18 in front of the Morpac facility. Earlyon that day, according to Dennis,Morpac Plant Manag-er Jack Miller came to her in the egghouse where shewas working and told her that he had posted an articlethatwould be of interest to her.She said she later sawposted,in three or four places, an article concerning thearrest of a union official named Baruso.Dennis reportedthe information to the Union,and Von.Bronkhorst toldher the Union would get back to her "with more specif-ics."On one occasion that morning, according to Dennis,Miller came out in front of the Morpac facility whereshe and Bennie were meeting with Van Bronkhorst onthe access road or driveway(near where it makes a "Y"with the main road that runs from Cordova to Chugach)and, pointing to a new"No Trespassing"sign,18directedthe three of them to"get across the road."Miller indi-cated,she said, that Morpac owned up to the middle ofthe access road.Later on that day Dennis met with VanBronkhorst and Cotter in the same area, and Plant Man-ager Miller came up to join them.Dennis said she tookdelivery of some union "fliers"at that point and left toreturn to the Morpac facility.She said she observedMiller pointing to the sign and to the"boundaries ofwhat he considered his property."Dennis also identified General Counsel'sExhibit 40, a9-page letter dated July 19, 1981, which she said was fur-nished her and Bennie,the other in-house organizer atMorpac, as a means of answering questions that Morpacemployees had about the Union.Also, on July 19 a 15-minute company preelectionmeetingwas held onMorpac premises.Dennis said employees were requiredto attend and Plant Manager Miller spoke to them. (Shesaid a similar company meeting was also held in 1980.)Dennis also testified concerning an earlier conversa-tion she had with Morpac Plant Manager Miller, on July12, after he had been informed that she was an in-houseorganizer.On that day, according to Dennis, Miller ap-proached her before work started and asked her whatshe was doing on behalf of the Union. She said she toldhim that she was talking to people about the Union andthat he responded in part:[T]he Unionwas like a third party and got in theway between the workers and the Union [sic], andthat if there was a Union they wouldn't be able tooffer a 10% retroactive pay raise they had offeredthe last two years.He said that I was not-that itwas company policy that I was not allowed to talkto anybody about the Union on the company prop-erty during working hours and that I could not dis-tribute any literature,Union literature,on the com-pany property.And I told him I thought the law18 Dennis said she had previously seen a "private property" sign 10feet or less"farther down the road,"but not a"No Trespas§" sign 54DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwas different than company policy and he said itwasn't. 19Dennis said she told "everybody" at work what Millerhad said and also called the union office to tell "Larry orEmily what Jack had said." Later, presumably the sameday, she received word from Van Bronkhorst that she"was free to talk." She could not recall being advised bytheUnion about the distribution of literature, but shesaid she "still put it up" in "break areas and bath-rooms."20On the following day, July 13, Dennis said she learnedthat a no-solicitation rule had been posted. Dennis saidshe saw it (G.C. Exh. 21) posted that day ("upstairs out-side the egg house") and that she had never seen itbefore.Dennis made a handwritten copy of the no-solici-tation rule for the Union.21Emily Van Bronkhorsttestified that she was sent toCordova by Local 37 on or about July 7, 1981, to helpILWU's drive to organize the cannery workers.22 VanBronkhorst left Cordova a couple days after the election.Van Bronkhorst said she "leafletted at Morpac, NorthPacific and St. Elias" for 8 or 9 days, usually in themorning before production began. She said she was ableto distribute only about 15 leaflets at each plant due, atleast inpart, to the fact that she was not allowed to goon the premises of the canneries.23 She indicated that therainy weather and the (8 to 10) foreign languages thatthe workers spoke also presented problems to the Union19 On cross-examination Dennis agreed that she had testified approxi-mately a year earlier in an R hearing that Miller had told her that she..was not allowed to talk to any of the employees about the Union duringhis time in the work area."She indicated that she drew no distinctionbetween the term"working time"and "working hours."20 Dennis indicated she was secretive about posting of union literatureand stated that"itwould be taken down again"Other notices were alsoposted at that time,she said-newspaper clippings,photos,"cards withthings for sale."21Miller acknowledged that he spoke to Dennis before the shift beganon or about July 12 He said around that time he received a letter fromthe Union advising him that Dennis was an in-house organizer.He saidhe "immediately checked to see if our no solicitation policy was stillposted"Finding it was not,he "had new copies prepared and placedthroughout the plant."With Dennis being an in-plant organizer he saidhe knew she would be disseminating literature and discussing the Unionso he"told her to restrict her Union activities to her time and not tointerferewith the workers during the routing course of their duties."Franco Descargar,aMorpac defense witness who had worked forMorpac in 1979, 1980,and 1981,said he did not recall seeing the no-solic-itation rule(G.C Exh 21) prior to his testifying.22 Van Bronkhorst said Local 37 also sent Glenn Suson for 2 weeks inJuly 1981 to help Cotter organize the cannery workers in Cordova. Sheidentified Local 37 as a member of the Alaska District Council and indi-cated it is referred to as a"cannery workersLocal "She said its mem-bers reside in California,Oregon,and various parts of the Northwest andare dispatched through a hinng hall to various points in Alaska duringthe salmon and crab canning seasons.23 Van Bronkhorst acknowledged that workers could leave cannerypremises during their break periods but indicated that when they did theywent by her in an automobile(Van Bronkhorst thought Morpac was a20-25 minute walk from downtown.)She agreed on cross-examinationthat there was little or no effort to leaflet during evening breaks or afteremployees stopped working. Van Bronkhorst said she went to HippieCove once and Morpac Heights maybe twice. She said she did not leafletChugach but had taken literature there for the union steward to distnb-ute.Van Bronkhorst said she posted leaflets around Cordova.indistributing its literature and communicatingwiththem.24Van Bronkhorst referred to meetings that she had withMorpac in-house organizer Dennis on the access roadnear the Y in front of Morpac (marked "L" on ALJExh. 3) on July 19, 1981. Van Bronkhorst generally cor-roboratedDennis' prior testimony concerning MorpacofficialMiller's discussion with them thatmorning-i.e.,that he arrived on the scene and asked them to moveacross the middle of the road "past the sign" where hesaid the property line was located. Van Bronkhorst saidshe thought the access road was public, but Miller"made a specific point of saying that Morpac had pur-chased this access road here up to this point [the middleof the road] specifically to keep the Union people off."Van Bronkhorst said she had leafleted three or fourtimes on the access road prior to that date without inter-ference and had not seen the (no trespassing)sign re-ferred to. She said she did recall seeing a "private prop-erty" sign "farther into the Morpac compound" (marked"E" on ALJ Exh. 3). Van Bronkhorst also corroboratedDennis' testimony that Dennis submitted a list of ques-tions that day and that Van Bronkhorst and Cotter re-turned with answers to the questions later that evening.Miller appeared again at the evening meeting, and Cotterand Miller had "a small argument over the ownershiprights."Van Bronkhorst recalled that Cotter and Milleralso discussed the Baruso matter at that time and thatMiller agreed "in the interest of fairness" to post an arti-cle announcing thatBarusohad been released fromjail.25Thomas Alan Tift Jr.,of Berkeley, California, said heworked in the North Pacific cannery in Cordova, mostlyin the "egg room" from "maybe June 25th or so .. .untilOctober" 1981. He lived in a tent at Hippie Cove"until the Cordova flood," which occurred after theelection and at which time he moved into town. Tift esti-mated Hippie Cove was "somewhat over a mile" fromNorth Pacific, a distance he usually ran in 10 or 15 min-utes.26Tift said that from the time he was hired by North Pa-cific in June 1981 until election day he worked 7 days aweek from 7 a.m. to around 1 a.m., except for two or sooccasions when employees were let off on short notice ataround 10 p.m. There were two mealbreaks each day,lastingusually an hour each, and coffeebreaks every 2-1/2 hours. The hours worked by most ("the bulk") oftheNorth Pacific employees were about the same, al-"' Van Bronkhorst,who helped prepare some of the union literature,said the Union prepared leaflets in Spanish,Hebrew,Vietnamese, andtwo Philippine dialects. She indicated that having an employee's name oraddress would not tell one what language he or she spoke.25 Van Bronkhorst also said a"white male about 45"told her on July17,when she was leafleting at North Pacific, that she should"move outto the middle of the road."26 Tift also worked for North Pacific in 1980 and lived the"entireseason" at Hippie Cove.He thought around 200 lived at the Cove in theearly summer of 1981,some of whom were employed at the Cordovacanneries while "quite a few"were unemployed.He indicated that otherNorth Pacific employees lived in "another squatter place called MorpacHeights," some in town,and "a significant number of people,"includingmany from Vietnam,on company premises(in a bunkhouse,"in trailersand houses"). CHUGACHALASKA FISHERIES55though there was a clean-up crew that started aroundmidnight.He considered his work to be "boring and ex-hausting."Soup and crackers were provided at the noonhour and again in the evening.There were two places toeat atthe North Pacific facility;fullmeals wereprovidedat one of the places for persons residing in the compa-ny's bunkhouse as part of a "package deal." Coffee andcookies were served at coffeebreaks.Tiftsaid he was the in-plant organizer for the Unionand served as its observer at the 1981 election,althoughhe never joined the Union. Tift said he attended one ortwo union meetings.He encouraged other employees toattend, but few did so as they either had errands to runor wanted to go to bed and sleep.Tift said he was free to leave the premises on meal-breaks.He said he used his lunch hour to go to town formail or eat a meal on occasion,but usually he used thetime to eat and catch up on his sleep.He said he sleptabout 4 hours a day.Tift said he knew little about the Union and thereforesubmitted questions about it to Union President Cotter.Tiftposted copies of answers he received,along with thequestions(G.C.Exh.32),on or about June 16 andhanded out a "few" copies to individuals. Tift said noone told him he could not post or distribute literature toemployees at North Pacific. Nor did anyone restrict himfrom talking to fellow employees about the Union. NorthPacific also posted literature before the election, Tiftsaid.He recalled that the Company posted results ofelection which the Union lost and an article concerning"the murder of a couple of officials down in Seattle."Tift said he found it "pretty frustrating" to maintaincontact with Cotter and Bronkhorst.He had little timeand energy to see them.He recalled the Union held apicnic but that he and other North Pacific employeesworked that day. He described Hippie Cove as "a placein the bush with a bunch of tents" and not a suitableplace for a meeting. It generally rained, he said, andthere were "no facilities."According to Tift, North Pacific held two preelectionmeetings in 1981.He said the meetings were mandatoryand that "virtually everyone" was there. Ken Roemhilt,whom he regarded as the superintendent of North Pacif-ic, spoke at both meetings, making "basically the samepitch,"saying, among other things, "how proud he wasof us," "sorry" for the interference of the "Union trou-ble" and that "he wished he could have the chance toshow what he could do for us if his hands were free."27Lawrence Cotterhas been president of the AlaskaCouncil of the ILWU since July 1978. He works with 30or more bargaining units concerned with seafood proc-essing.He represents longshoremen throughout the Stateof Alaska, except for the Ports of Anchorage and Skag-way, and employees working on tugboats,towboats, andtankerboats.Cotter beganvisitingCordova in November 1978when there was a small membership in the Prince Wil-liam Sound and Copper River Cannery Workers Union.In 1979 that Union merged with the ILWU.28 Cottersaidthe cannery work force in Cordova was about thesame in 1980 and 1981 which,in each case,he describedas including 130 to 135 resident cannery workers withthe remainder falling into two groups: first, transientsand college students,and the "other would be a group ofvarious ethnic nationalities"-Filipinos,Vietnamese, Is-raelis,and "some Spanish-speaking people"from Peruand "perhaps some Mexicans as well."Cotter visited Cordova briefly in April 1981 but beganhis 1981 organizing drive after his arrival there aroundJune 27. Except for 6 or 7 days, when he was in BristolBay and Juneau on other union business,he remained inCordova until after the election. Cotter said he askedLocal 37 for help at thebeginningof the 1981 drive, atime of "some turmoil,"he said, because two union offi-cialshad been "shot and killed"in early June 1981.Cotter was provided the assistance of Emily Van Bronk-horst,Glenn Suson, who apoke a Filipino dialect, and a"cadre" of four or five others who helped out periodical-ly.29Cotter said his union did not ask for access during1979 or 1980 but did so "at least nine times"prior to the1981 election.His firstrequest was in writingwhich hesaid he hand-delivered to Respondents'attorney, JohnMcCormac,in the latter's office in Seattle. Cotter testi-fied, as the letter dated April 23, 1981, states (G.C. Exh.19) that he "asked for the right ofaccess tovisitwithemployees in nonwork areas during nonworking hours,between, I believe, the time period June 15th throughAugust 20th." Other requests were made of McCormacby telephone, Cotter said.S°There were "several reasons"for requesting access in1981, Cotter said, but, "in essence," there was the needto communicate with the workers in person.Leafleting,which he had relied on in 1980, was not effective. Manyemployees lived on company premises and left them onlyrarely.Those leaving the premises often did so by car,and it was"difficult"to get such persons to accept litera-ture.Rain also presented problems, he said.So did the87 The General Counsel's attorney questioned Tift, in form of an offerof proof,concerning a conversation he said he had with Ken Roemhiltafter the election.Tift said he went to the superintendent about reports ofbeing in"hot water"and a union spy. The superintendent "took the op-portunity to lecture me on the issue of unions,"Tift said.The GeneralCounsel also questioned Tift concerning preelection conversations he saidhe had with Al Fulton,"one of the bosses at North Pacific" and DonRoemhdt,"the person next below Al Fulton."These conversations arealso in the record as an offer of proof.While the General Counsel arguedsuch proffered testimony was relevant to the issue of access as well as theamendments offered at the hearing,I hold otherwise.The testimony con-cerning Roemhilt and Fulton are,therefore,disregarded as being outsideof the properly alleged charges28 In 1979 the International Laborers Union also sought representationof cannery workers in Cordova. That year the workers could vote foreither union or against both (G.C. Exh. 6)29 Cotter said he spoke "some Spanish and a little bit of German."Cotter testified on cross-examination that he did not ask any local resi-dents to take an active organizing role in 1981. They had become frus-trated and lost some of their enthusiasm by that time, he said.Cotter be-lieved that the local folk would support the Union as they had beenmembers of the "old union."30 On cross-examination,Cotter said he had three conversations withMcCormac between May 10 and July 20.Cotter said he never got a"direct answer,"but "his answer"made it clear access would not begiven. 56DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDforeign language that someworkers spoke.Free soupand crackers induced workers to stay on the premisesduring breaktimes,as did the longhours of work whichmade them tired.Other organizingeffortswere also un-successful-two union meetings,both poorlyattended; apicnic;a "hot dog" special;and an advertisement in thelocal weeklynewspaper,along with a letter addressed toits editor.Use of thelocal radio was considered but re-jected as it broadcast only during the daytime.He saidthe Union may have put an ad inthe local TVscan sta-tion.Cotter saidthat the Union had no in-house organizersat either St. Elias orChugachin 1981.The in-plant orga-nizers at the other two canneries were not effective, ac-cording toCotter.The organizersworkedin isolatedwork areas;"at break timeseverybodyappeared alwaysto be tired and exhausted and hadotherthings to do."The organizers were also unfamiliar withILWU con-tracts and had little knowledge of labor relations. One"tack" the Union took, Cotter said,was to encourageworkers to ask questions, and he promised to immediate-ly respond.3 tCotter indicated that the Union's1981organizingdrive was handicappedby lackof time and manpoweravailable to contact cannery workers.He said there wereapproximately 590 persons on theExcelsiorlistand theUnion hadbut 10days or so to reach them before theelection.Therewerebut a few ("somethinglike 13 or21") employedatChugach, Cottersaid,but "basically"the unit was "scattered"among the other three canner-ies,St.Elias,North Pacific,and Morpac.32 Cotter saidthere were four mailings of letters to workers, explainingthat "itwas no easy thing to sitdownand hand-address590 envelopes,or to go aroundand lickstamps to put onthem."Cotter said no effort was made to telephone orvisit local resident workers.According to Cotter, theExcelsiorlist carried no telephone numbers, and many ofthe workersonly had a post officebox address.33Cotter said the Union was "absolutely unsuccessful inreaching people at St.Elias."He testifiedthathe tele-phoned Respondents'attorney, JohnMcCormac, afterreceiving a report thatLisaDennis, the in-house organiz-er at Morpac, had been told she could neither talk aboutthe Union during working hours nordistributeliteratureon Morpacproperty. "And John's response to me was,"Cottersaid,"in relation to talking on the job about theUnion he was nervous that therewould be an injury,"and with respect to"distribution of literature we neverreached a mutually agreeable decision."Cotter said hethen gave instructions that-... she could talk about whatever she wanted totalk about whenever,regardless of the time, whenshe was at the cannery.And that she should make31 G.C. Exhs. 32, 33, and 40 areletters sentby Cotterin response toquestionsasked of in-plant organizersin July 1981.32 On cross-examination,Cotter stated that "we never really concernedourselves with Chugach, with nine peoplein the bargaining unit."as Cotter stated that the Union madeno mailingsbetween the 1980 and1981 seasonsbecause of the "highly transient" nature of the canneryworkers. On cross-examinationCotter indicated there wasno organizingeffort betweenseasons.sure though that she doesn't disrupt the operations.And I said in terms of literature,go ahead and dis-tribute literature but do it surreptitiously.Cotter said he also had used"a young man from Idaho,"Ron Robinette,"to run a midnight rendezvous, so tospeak,and to take leaflets and go onto the companyproperty. . . [but that he should] be very careful that hedidn't get caught."Cotter claimed that during the 1981 organizing drivehe was denied opportunity to make contact with workersby local canning officials in Cordova.In early July, ac-cording to Cotter,he was leafleting on the parking lot infront of the North Pacific facility and was approachedby Plant Manager Ken Roemhildt,who told him:[T]he parking lot is company policy and you knowthe rules.He said, there's the road out there, hesaid,please go and stand out in the road and doyour leafletting out there.Cotter said he then moved off the parking lot and ontothe road.In July Cotter went to Chugach accompanied by VanBronkhorst and Suson.The Chugach official in overallcharge, Forsell, told Cotter he was "mad"at him be-cause of the legal costs involved in "this whole electionprocedure,"stating he had been "happy dealing withLocal 37." Forsell refused to shake Cotter's hand but al-lowed Van Bronkhorst and Suson to go into the plant.Cotter assured Forsell he would not be electioneeringand was then also allowed into the facility.On July 17 Cotter called St. Elias President Jim Poorand asked"reasonable access to visit with the employeesin non-work areas during non-work-hours." He was re-ferredto Evans, and againCottermade the same request.Cotter said he was told by Evans that it was St. Elias'policy to "not allow non-employee solicitors on compa-ny property."Cotter testified concerning three conversations he saidhe had with MorpacVicePresident Jack Miller in thesummer of 1981.One occurred in late June or early July,he said,whenCotterwas on the access road in front ofMorpac facility.Miller came out, according to Cotterand, disputing Cotter's claim that it was a "publicaccess," said that "Morpac had bought the road." Thesecond conversation took place on or about July 18. Onthat occasion,Cotter said he called Miller and expressedconcern over posting of articles that told of the arrest ofunion official Tony Baruso. Cotter said he asked Millerfor the right of reasonable access to visit with employ-ees in non-work areas during non-work hours for thepurpose of communication with them." Miller's responsewas, according to Cotter,that he would never set footon Morpac property.The third conversation Cotter had with Miller tookplace on the following day, July 19, around 8 p.m. VanBronkhorst was there and Dennis too for a brief time.Cotter said: CHUGACH ALASKAFISHERIES57We were inthe Larea, or inthe Yarea down herejust behind the sign that's designated as L.34 AndMr. Miller came out and said that was private prop-erty.And at that point I instructed Lisa Dennis togo back to work.I engaged in a conversation withMr.Miller and he said that this was all privateproperty. . . .And he made the comment that thecompany owns the property out to the middle ofthe highway that runs in front of Morpac, whichwe've referred to as the main road.He said that Ishould remove myself to the other side of themiddle of the main road.And we started to walk inthat direction as he was pointing these things out. Ireached a point where I thought there would be aneasement in conjunction with the highway;I believethe easement is six feet in, or somethinglike that, tothe best of my knowledge,and I stopped there andsaid,Jack,I don'tbelieve that you own the middleof the road, I just don't believe that your companyowns part of the highway. And I said, I believe thisis an easement in this far and I said I'm not going tomove any farther, if you want to call the policethen go ahead and call the police and we'll seewhat happens at that point.And then I went on tosay, look, you know, I don't want any trouble withyou, and we continued to have a conversation atthat point.We went on to discuss the fact that theBaruso articles were up on the bulletin board.Cotter said he specifically requested access that day sohe could communicate with employees about the"Baruso incident"and "other items relating to organiza-tion."Cotter recalled also that he and Miller"discussedfair play and things like that and I made the statement, Iam going to send you this article tomorrow and I expectyou to post it." Cotter said he later sent to Miller a copyof a newspaper articlewhichexplainedthatBaruso hadbeen releasedwithout anycharges.35"Jim" (James Alan)Pooris the president and superin-tendent of St. Elias, which is owned by Ocean BeautySeafoods.He deals primarily with fishermen, and his son,Mike Poor, is the plant manager of St. Elias. Jim Poorhas lived in Cordova for 24 years and is currently serv-ing his sixth term as the city'smayor.Fishing is themajor industry of the area, and the city, which hasaround 2300 or 2400 permanent residents, increases toabout 5000 in the summer.During the peak or canningseason Jim Poor is at the St.Elias facility from around 5or 5:30 a.m. until 9 p.m., 7 days a week. He explainedthat the harvest is "a very perishable product and we'reworking generally 7 days a week approximately 16 hoursa day just canning."3634 Cotter said he recalled seeing a"no trespass"sign at the "L" posi-tion for the first time on July 19.35 See G.C. Exh. 34. Cotter also sent a similar article to St Elias At-torney Chris Evans for posting at the St. Elias facility Cotter said hesent the articles to both canneries by taxi"because we couldn'tgo on theproperty to deliver them ourselves."as Superintendent Poor explained that the fish quickly decompose, andsometimes during the peak season St. Elias could not always get itcanned on the day of delivery.St.Elias operates about 10 months eachyear.Thecompany cans and freezes salmon and also ships it fresh.St.Elias also processes crab(Tanner, Snow,and Dunge-ness),herring, and scallops.There are different types ofsalmon-king,sockeye or red, and pinks or humpies, thelatter being the "high volume fish."Local residents typi-cally process crab, scallops,and sockeye,allof whichare processed just prior to the start of the peak season.37Jim Poor testified that St. Elias arranged for lodging ofsome company employees during the 1981 peak seasonSBin a downtown hotel,some in a restaurant and others inan apartment building.Some employees were quarteredin the Company's two bunkhouses.39 Others stayed inthe tents or in campers on company property that hadbeen fenced off (marked "D" on ALJ Exh. 3). Still otherSt.Elias employees stayed at Morpac Heights andHippie Cove. Jim Poor estimated the former to be aboutone-fourthof a mile fromthe Company's facility and thelatter to be between two-thirds and three-fourths of amile.A few St.Eliasworkers slept in automobilesparked in the public parking lot located just south of theCompany's cannery, although a sign at the site forbadesuch activity.The St.Elias superintendent estimated thenumber of employees during the 1981 peak season at 200.A few St. Elias workers came to work by car, accord-ing to Jim Poor, but most walked.Superintendent Poorexplained that there were two entrances to the cannery,one on the south near his office (marked with a "P" onALJ Exh.3) and used,he thought,by most employees inleaving the plant, and another on the north.In 1981 workers who stayed in the company bunk-houses ate in a messhall and paid for their meals, alongwith the cost of lodging.For nonbunkhouse employees,homemade soup was furnished("as many bowls as theywant"),along with crackers and beverages,at lunchtimeand again at "supper"time(5:30-6 p.m.) in the upstairssouproom.Beverages-coffee,tea,Kool-Aid-wereserved before work started and during regular break-times.(Mealtimes are not paidby St.Elias; breaktimesare.)Employees sometimes also brought additional foodto eat at the plant.Sandwiches could be bought at nightby members of the cleanup crew.Superintendent Poor said he had permitted employeesto use his company phone for an emergency.Employeescould use company phones to call Cotter or other localmembers.Therewere also two pay phones(marked97 Jim Poor explained that"residency is a very touchy subject inAlaska"-"I figure,"he said, "there's five different residencies"-and es-timated that around 40 or more local people were employed at St. Eliasduring the 1981 seining or peak season.38 The St Elias official stated that the 1981"seine season ... was arecord year," better than 1979 when"we canned 27 days." He said theseining season usually lasted for about 6 weeks each year.98 There are 50-52 beds in the St.Elias'east bunkhouse(marked "EB"on ALJ Exh 3) located on the second floor over a storage area. Thereare different rooms,each accommodating four or five people.There areshowers and toilets but no other facilities The west bunkhouse is overthe cannery and has about 50 beds located in different rooms.There areshowers and toilets in the west bunkhouse for both sexes;also a kitchen-messhall,which seats around 65 people;a laundromat; recreation room,and a TV room which can be used by all St. Elias employees Jim Poorsaid guests visited workers living in the bunkhouses, even though therewere no trespass and no soliciting signs in the area. 58DECISIONSOF THE NATIONAL LABOR RELATIONS BOARD"PB") nearbywhich workers coulduse.Employeescould mail letters at the plant,and mail addressed to em-ployees in care of St. Elias was placed in alphabetized pi-geonhole boxes.Downtown Cordova isapproximatelyfour blocksfrom the St.Elias facility,and the superin-tendent thought employees would leavethe facilityabout twice a week during mealbreaks to go to the postoffice orperform some other personal business.Employ-ees otherwise used their breaktime to relax or take a"snooze."Jim Poor stated that one preelection company meetingwas heldwithemployees in 1981.It lasted approximately25 to 30minutes and took place at 7 a.m. on July 20beforeproduction started up.He thought such meeting,atwhichhe spoke, was"ample to explain our views."40He said he also posted in the plant a newspaper articlepertainingto TonyBaruso(and another one on the samesubject later at Cotter's request).Superintendent Poor in-dicated that such was the extentof theCompany's cam-paign in 1981. He saidhe didnot grant access to theUnionbecause St. Elias employees"work very hard,"were generally tired,and he did not believethey shouldbe botheredon their own time.The St.Elias superintendent identified a number ofplaces in theCordova areathathe thoughtwere suitablefor the Unionto use in talking toworkers-the library,the cityparking lot, high school,Coast Guard dock, andthe union hall.Jim Poor expressedthe viewthatCotter's1981 orga-nizing campaign was less vigorous than the one he con-ductedin 1980."He sent alot ofletters in 1981, our mailbox was jammed,"but there was less leafleting.The su-perintendent indicatedTV, radio, andthe weekly news-paper("about 99% . . .local news and ads") were avail-able to the Union.He said the Union could have commu-nicated with St. Elias workers by placing two persons atthe St.Elias cannery,one at the south entrance and theother at thepathwaybetween the east bunkhouse andthe northentrance(marked with green"X's").Theweather was "not too bad" before the election-"a typi-cal summer, .. .some overcoat,some light rains, somesunny days ...."The St.Elias superintendent supported Morpac's claimthat the access road infront ofMorpac belonged to it.He thought it had been previously ownedby privateconcerns and never ownedby the city of Cordova. JimPoor saidhis companyhad a "joint tender" operationwith Morpac, by which fish were brought totheir plants,but he stated that Morpac, as well as Chugach andNorth Pacific, were `competitors."41"Mike" (Michael James)Poorsaid he had been plantmanager at St. Elias for 4 years.He overseas"processingand productionfromstart to finish."and thehiring andfiring ofemployees. He identified the various classifica-40 Jim Poor said he did not want to harass the Company's employeesand was not sure if the Company's position was clear to them or not. Heindicated that if having a company meeting would operate to entitle theUnion to have the same opportunity he would not want one.The Gener-alCounsel's attorney conceded that nothing said at the meeting wasbeing challenged.41 Other Respondents'officialsalso testified that Respondents are"competitors."tions of the 200 or so employees working at St. Eliasduring the peak season-e.g.,dock crew, case-up crew,egg crew, crab crew,freshmarket crew, and clean-upcrew-and their hours of work.He stated that the com-pany seeks to have a stabilized work force,and many ofits employees have worked for St.Elias during a previ-ous season.The St.Elias plant manager saidthe Compa-ny gets commitments"out of college students,althoughthey may choose later not to come and work.He indi-cated that several ethnic groups were represented amongthe company's employees but that it was possible tocommunicate in English with most of them."They seemto fillout our applications,"he said.Mike Poor stated that the bunkhouses on St. Eliasproperty holds about 108 people but that only about 94members of the bargaining unit resided there in thesummer of 1981. He thought"probably 25"lived on theCompany's property within the fenced "tent area." TheSt.Elias plant manager did not indicatethe number ofemployees that lived in Hippie Cove and MorpacHeights, but he thought"90% of those people probablywalked" to work.He estimated that 60 percent of thelocal resident St. Elias workers drove to work.BetweenMay 15 and June 25, according to MikePoor, around 60 employees, mostly local folk, wouldwork 24 to 40 hours a week for St. Elias. They stay onand work throughthe canningor peakseason "whenthey really make their money."During the peak seasontwo production lines are in operation(although three arein place).In a "normal year," he said, the cannery isclosed down for half a day on Sunday or Monday. While1981 was a banner year(as was 1980), he indicated therewere some short days.His "can records"(which must becertified to the Food and Drug Administration)indicate,he said, that the can lines were down early as follows in1981: June 26-10:30 p.m.; June 30-2:30 p.m.; July 2-9:15 p.m. and July 13-3:30 p.m.PlantManager Poor said the company's electioneeringin 1981 was limited to a 25th-hour speech and the post-ing of a newspaper article. "We really didn'thave timefor anything else," he said.He indicated that employeeswere accessible to the Union.TheExcelsiorlist,hethought, had "everybody's address" on it.Employeesmade telephone calls and were"uptown and downtownrunning around" during hour breaks before the election.He said he did not care where employees "go on theirfree time. 1142"Ken" (Kenneth)Roemhildthas been a resident of Cor-dova since 1965 and superintendent of the North Pacificfacility there(marked"NPP" on ALJExh. 3) since1970.He testified that he "participates in most of thehiring" of the firm's employees.Roemhildt stated that "we handle canned and frozensalmon, crab,halibut,herring, almost anything that'savailable to us here."He said his company, like St.Elias,operates basically on a year-round basis, although NorthPacificwas "the only cannery to run crab during thewinter of 1981." Consequently,he said,"we ended up42 On cross-examination Mike Poor indicated visitors in the bunkhousewere tolerated but stated"we discourage people from visiting our em-ployees during the high peak season " CHUGACHALASKA FISHERIES59with a considerable greater local crew than would havebeen normally available to us."Roemhildt explained that the crab season"starts slow"in January,peaks around March 1, and then tapers off.Herring is next, and then the "red" or sockeye seasonfollows.In 1981, 80 to 90 "local people" were employedatNorth Pacific during the red season, which lastedfrom around mid-May until June 25.4$ During the 1981peak season theworkforce expanded to around 155.44Roemhildt indicated there is relatively little turnover atNorth Pacific.North Pacificquartered about 54 transients in onebunkhouse("BH-1") in 1981. Another,'BH-2," wasunder construction in 1981.About 20 orso other tran-sients found housing on their own"some place uptownor at the cove or Morpac Heights or wherever." "Rightabout half" of the approximately 75 transients that yearhad worked for the Company during a prior season.During the red season North Pacific canned about 3days a week.When the peak season started the schedulechanged basically to:7:00 o'clock start; 9:30 coffee break; 12:00 noonlunch; 1:00 o'clock start; 3:30 break; 6:00 o'clocksupper; 7:00 o'clock start; 9:30 break; midnight quit.The dock crew, whose hours depended on the arrival offish,and certain other individuals working in the egghouse and case-up did not follow such schedule, howev-er.Coffee and cookies were provided by the Companyduring the 15-minute breaks, and soup and crackers wereserved during lunch and supper breaks. "A few of thepeople would try to make their whole meals out of 18bowls of soup,"he said,but workers often bring alongsomething else to eat.Bunkhouse employees eat in thedining area in the bunkhouse.Theypay "a fee" for aplace to stay;"that also includes meals."The bunkhousehas a kitchen,a toilet-utility area,a laundry room, and apay telephone.45Mail can be sent out and received("there is a box onour counter where they come and check") by employeesat the North Pacific facility.Roemhildt,who usuallywent home for all of his meals, said he observed that"therewas always some people leaving . . . to get ahamburger. . .formail or personal articles uptown."Roemhildt said he would see 25 or 30 workers leave thecompany's premises,over half walking, during meal-breaks.Roemhildt indicated that North Pacific did little cam-paigning before the 1981 election:"We handed out twoletters explaining our position"and "had one meetingwith the employees"in the bunkhouse dining that lastedabout 15 minutes.Roemhildt said the Company did not49 About 15 or 20 local people live in trailers on property leased byNorth Pacific(marked "T with a circle")*4 Roemhildt said North Pacific'sExcelsiorlist had about 160 names onit "because we didn'twant to take a chance of missing somebody."as Roemhildt stated on cross-examination that bunkhouse workerscould enter the cannery without going onto public property.He indicat-ed that such employees could have a friend visit but that social visitorswere not allowed"on a general basis,particularly during the seineseason,you know,as it relates to around election time "do anymore because it did not consider the Union to be"amajor threat,"and "we really didn't have enoughtime to have more meetings or do other things." TheUnion, according to Roemhildt,"didn'tmount much of acampaign in 1981."He continued:... The previous year there wa a much greatereffort.Many, many meal break periods there werepeoplebothat our plant and St.Elias handing outleaflets and talking to people.During the 1980 campaign,according to Roemhildt, theUnion had positioned persons on the "two routes intothe plant."Roemhildt stated that 1979, 1980, and 1981 werebumper years and that 15-hour days were of relativelyrecent origin.He thought nearly all of the Company'sworkers were off on July 3 and a substantial number offon July 4. He indicated there could have been "an after-noon or two or an evening or so off" also.Mason Wiley,who attends college in Connecticut, tes-tified that he worked for St. Elias in 1981. He stayed thefirst 2weeks in a company bunkhouse and then movedinto a tent he pitched on company property behind theeast bunkhouse.Wiley said he was "switchedaround" in the Compa-ny's cannery.He worked for a time on the slime line,which closed down earlier than some parts of the can-nery.He said he worked from 7 a.m. to 9 p.m. ("some-times later, sometimes. . .earlier")."We took an hourlunch break and an hour dinner break and 15 minutecoffee breaks every two hours." Wiley said he ate hismeals mostly in his tent, sometimes in town, and some-times in the St. Elias soupkitchen.Wiley testified that he went to town 15-20 times amonth.The rain,he said,did not deter him from goingoutside.Wiley stated that he saw Union Official Cotter"a couple of times" in town and discussed the Union.Wiley said he got union literature from Cotter and sawhim a couple of other times in town.Zane Hathaway,of St. Anthony, Idaho, worked for St.Elias in Cordova in 1979, 1980, 1981, and 1982. He hasperformed different jobs at the cannery, including workas a "slimer" and as a retort operator.In 1981 and 1982he lived in a trailer next to the Company's east bunk-house;in prior years he had lived in a company bunk-house and in town.During the 1981 seining season Hathaway workedfrom 8 to 2 a.m. and ate in the "soup kitchen upstairs."He said he had little free time between June25 and July20 and "maybe" had a couple of days off.He said hemanaged to make telephone calls, "do laundry, go to thebank,do some shopping." If it rained he would "maybe"postpone a trip a day or so, "but I'd go once a weekanyway."Hathaway said he listened to the radio while workingas a retort operator, and news broadcasts would mentionthe Union. Hathaway said he saw union representativesby the cannery in 1981 and talked to them"a few times."He said he wrote out some questions(some he thoughtof, otherswere suggestedto him by others)and submit-ted them to Cotter.Cotter came to his trailer as a dinner 60DECISIONS OF THENATIONALLABOR RELATIONS BOARDguest and furnished Hathaway with written answers(G.C. Exh.33), along with copies which were given toothers.Hathaway said he attended the two union meetings in1979 but "ignored" the Union in 1980. Hathaway said hehad no employment commitmentfor 1979 butdid so in1980 "iftheyhad a seining season."46He said he re-ceived no communications from the Union between sea-sons.Joseph Fossof Spokane,Washington, said he workedas an egg sorter in St.Elias' fish house from June 25 tomid-August 1981. He testified that he and 10 or 12 otherswould usually get off earlier at night than many others.He started work at 7 a.m. and he knew he would workat least until 9 p.m.; more often,however, it was later.He thought he got around6 or 7hours of sleep at night.Foss said he lived in the east bunkhouse and "wouldgenerally cross the bunkhouse across the street andeither go in through the door on this side or the otherside(both marked"D's")." Foss testified that he wouldsee union representatives two or three times a week be-tween June 25 and July 20, 1981, when he went from hisbunkhouse to the cannery.Foss thought he received aleaflet from Cotter on one occasion when he went to hisbunkhouse on a break,and he remembered at anothertime "listening to a young lady speak with somebodyelse."Foss testified that he left the cannery once or twice aweek"probably on an average of two times a week,"and "whether it rained or not."He might make a tele-phone call, using the pay phone marked "PB"and usual-ly after standing in line, or run an errand.Foss received his mail at the St. Elias facility, includ-ing three mailings from the Union.He said he read theCordova Times in 1981 and recalled reading about theILWU.JackMiller,whose permanent residence is in Seattle,Washington,has been vice president of operations forMorpac since 1979.Prior to that time he was the firm'soperations manager.Miller said that Morpac is"primari-ly a seafood freezing and canning facility," operatingonly part of the year.In 1981 Miller was in Cordovafrom April to early August, living at the Morpac facility,to first process Dungeness crab, herring and then salmon,including sockeye.Prior to the start of the peak or can-ning season on June 25,1981,Morpac had employedaround 42 or 45 persons, referred to as the "Filipinocrew"because "they are primarily of Filipino ances-try."47They are, he related, "the most experienced,""our key people," and "the first to be re-employed.""For the most part they live in a company bunkhouse,"Miller said.After thesockeye season(May 18 to June25, 1981, when employees worked 2 or 3 days a week,about 8 or 10 hours a day)ended, the number of Morpacemployees increased to 150 or 160 (although over 200names were on theExcelsiorlist,G.C. Exh.14).Millerthought no more than 40 of the bunkhouse employees48 Hathaway indicated there"always is"a question whether there willbe a seining season.47 Asked on cross-examination if the Filipino employees had limitedworking knowledge of English, Miller replied that some"are quite welleducated and there are some with college education, in fact "were in the bargaining unit;some living in the bunk-houseswere covered by contracts with other unions.Miller said 67 on theExcelsiorlisthad worked for theCompany prior to 1981, and 25 to 30 were Cordova resi-dents. 4 8Transients employed by Morpac in 1981 lived in"vans" oncompany property (about six in number,Miller thought, near the warehouse marked "W");someatMorpac Heights, an area of about 30 or 35 acresowned by Morpac ("we overlook the squatters whoreside there,"Miller said),and some at Hippie Cove.Miller stated that most employees living at MorpacHeights and at the Cove would travel to the cannery bywalking along the road.Miller estimated the distancefrom Morpac to downtown at a quarter of a mile whichhe could walk in 12 to 15 minutes.Few services are available at the Morpac facility.There is a soft drink and candy machine in the coffeer-oom. There is a pay phone near the carpenter shop thatemployees may use.Miller stated that "we distributemail into the pigeon-hole boxes"at the Morpac facilityfor employees,but "it's up to the employees to check ontheir mail."He recalled there was an occasion ("when Iwas away")when union material was delivered to thelunchroom for employees.He said employees come andgo during break periods-by car or "afoot." "Theweather in 1981," Miller said,"was no worse than anyother year."During the 1981 peak season,Morpac's cannery em-ployees worked as many as 16 hours a day (about thesame as in 1979 and 1980).Miller indicated that someworkers would start at 7:30 a.m.,while others at 8o'clock.Miller identified an exhibit(R. Exh.6) that heprepared which,he said, indicates that during the 1981peak season there were several days when Morpac shutdown at 10 p.m. or earlier. As he explained it, the exhibitshows there were 5 days in the 1981 peak season-June28 and 29 andJuly 1, 2,and 12-when the Morpac facili-ty had shut down at 5 p.m. Miller gave the daily sched-ule as follows:Breakfast is from 7:00 to 8:00 in the mornings;coffee times were from 10:00 to 10:15; lunch is from12:00 to 1:00; coffee in the afternoon from 3:00 to3:15; dinner from 5:00 to 6:00; evening mug-up from9:00 to 9:15. And if we worked past midnight whytherewould be another meal from midnight to12:30.Morpac serves soup and crackers to its cannery work-ers at meal periods without charge.Persons living in thebunkhouse,except for the Filipino crew,are in "bargain-ing units with whom we bargain" (two carpenters, eightmachinists, and sixdock-mess crew),Miller said, and arefurnishedmeals in the bunkhouse messhall, along withlodging, as part of a package. The Filipinos,according to48 Miller stated that"locals who had worked for us previously wouldbe granted first preferences,"others with poor experience with the Com-pany would be hired next.On cross-examination he indicated that thetransientwork force for a particular year would not be known untilaround June 26, and no prior commitment is made to such a type ofworker CHUGACH ALASKAFISHERIES61Miller, either have soup and crackers as other canneryworkers do or "cook their own" in their bunkhouse.49Millerwas questioned about Morpac's "no-solicita-tion" policies and concerning conversations that in-houseorganizerDennis and Union President Cotter testifiedthat they had with him in July 1981.Miller said he spoke to Dennis before a shift begansometime in mid-July of that year around the time hehad been advised by the Union that Denniswas an in-house organizer at Morpac. Miller said he "immediatelychecked to see if our no-solicitation policy was stillposted." Finding that it was not, he had new copies pre-pared and placed throughout the plant. The no-solicita-tion policy referred to, expressed in General Counsel'sExhibit 21, had been sent to Morpac in 1979 and hadbeen posted in the plant, according to Miller, since thattime.Copies of the policy had to be replaced from timeto time, asthey would be torn or become wet, but, saidMiller, he was "sure" a copy was on the front door oftheMorpac office when he arrived back at the Morpacplant in Cordova in April 1981.50Miller stated that when he approached Dennis in July1981, "probably about July 12th" (the date that appearson G.C. Exh. 21), he asked her what she proposed to doon behalf of the ILWU. He thought she was not veryspecific but did indicate an intention to make employeesaware of the Union and get it recognized. He said hetold her:.. she should bear in mind she should restrict herUnion activities to her time and not to our time; shecould not discuss-yes, I told her to restrict herUnion activities to her time and not to interferewith the workers during the routine course of theirduties.Miller said he recalled no other conversations withDennis about the Union except for a comment, madeseveral days later when he thought she was talking tosomepeople, like "who was she brainwashing."Miller testified that Morpac has owned the access roadin front of the Morpac facility since 1980. He drew a lineon Judge's Exhibit 3 showing the boundary of theMorpac property on the land side of themainroad, indi-catingthatMorpac owned the property on both sidesand the road itself. Miller said "the road formerly endedright there," presumably at the Morpac facility, but thatMorpac had "granted a right-of-way easement to theState of Alaska for the road."Miller recalled having twomeetings in mid-July on theaccessroad near where it intersects with the main road.Both Dennis and Cotter were there each time (althoughhe indicated at one point he was not sure that Dennis49 Miller saidMorpac productionbegins a little later in the day than atother canneries, but he agreed on cross-examination that Morpac's hourswere"typical" of CordovacanneriesMiller also acknowledged on cross-examination that workers'lunch and dinner periods on occasion werelimited to half an hour.50 Miller said he received the revised"current non-solicitation policyforMorpac,"R. Exh. 7, from Attorney John McCormac'soffice onMarch 29,1982He said he issued immediate instructionsfor it to be du-plicated and posted.That policywas posted at the time of the hearing atleast in six places,he said.was there on one of the occasions). Miller rememberedone of themeetingsinparticularwhich took placearound 9 p.m. one day. Cotter instructed Dennis toreturn to work, he said, and Miller told Cotter "in quitea heated discussion" to remove himself to the other sideof the road "beyond the middle." Miller said he had"trouble" keeping signs posted in the area. "Privateproperty"signshad been placed there at first, and afterhis arrival in Cordova in 1981 he had "no-trespassing"signs erected.Miller said there was "some other occasion" when hetalked with Cotter in the same area (marked "L" on ALJExh. 3) about the fact that Cotter wanted to come on toMorpac's "property to speak to the workers about theBaruso article."Miller stated that Dennis had informedCotter that the Company had posted an article onBaruso, and Cotter wanted to address that issue. Cotterdid not indicate any desire to appear for any other pur-pose,Miller said.Miller acknowledged that he wasaware of Cotter's letter to Attorney McCormac request-ing accessto the Cordova canneries in 1981.Miller indicated that union representatives could com-municatewith all employees by stationing themselves attwo places-"at the end of the warehouse where it hitsthe road" and "at the apex of the access road and themain road." He said he had seen Cotter and anotherunionrepresentative in the area in 1980 and 1981.511Miller said the only campaigning the Company did in1981, other than posting of the newspaper article con-cerningBaruso,was to hold a 30-minutemeeting around1p.m. inthe casing warehouse a day or so before theelection.Millersaid"we didn't feel" amore intense cam-paign was necessary.George Andersonhas been vice president of productionof ChugachsinceOctober 1981. Before that time he wasassistant plant manager reportingto Chugach PresidentJim Forsell and being responsible for, primarily, "work-ing with fishermen and tenders and . . . plant foremenand production foremen." He identified the aerial photo-graph of the Chugach facility (ALJ Exh. 2), which hesaid was located (shown on ALJ Exh. 1 at the end of themainroad) approximately 2-1/2 miles from downtownCordova.Anderson stated that Chugach processed "a few her-ring" in April 1981 but thatit isprimarily engaged in theprocessing of salmon. Processing of redsalmon began onMay 17, 1981; production increased then with the startof seiningseasonon June 25. At the end of the seiningseasonthe cannery shut down.Chugach has contracts with the American FishermenUnion, the "Machinists," and Local 37, a Seattle-basedcannery local,which,Andersonsaid,"represents ournon-resident production workers." Anderson explainedthat local cannery workers hired in Cordova by Chu-gach would not be covered by the Local 37 contract butthat all others would be.Local 37 employeeslive ina company-owned bunk-house; their wage rateas wellas theirlodging and meals51 On cross-examination Miller agreed,however,that employees livingon companyproperty on the "water side"of the mainroad could go tothe cannerywithout crossingpublic property. 62DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwere provided for under the collective-bargaining agree-ment between Local 37 and Chugach. Anderson ex-plained that there were only two employees living oncompany premises(one in the bunkhouse)in 1981 whowere in the bargaining unit and not covered by theLocal 37 contract.52 The remaining members of the unitwere "local hires"living in the Cordova area.Personscoming from the "Lower 48" to work at Chugach "arewithin Local 37's jurisdiction, not the Charging Party's,"Anderson said.53Employees not residing on companyproperty traveled to work either by a company van orhad "their own transportation."Chugach had 18 Local 37 employees at the start of the"red season"on May 17, Anderson said.The number ofsuch employees increased to 55 by June 20. About eight"local hired" were added by the start of the seiningseason on June 25.54Anderson said persons with prior experience would begiven preference in employment.He indicated those who"performed well" had a commitment for the next year asfar "as [he is]concerned."Anderson said Local 37 and local residents performed"the same type" of work. He stated he had observed thatLocal 37's shop steward, Pedro Antron, talking withlocal resident workers.55According to Anderson, Chu-gach had"better facilities"than other canneries andcould produce more product in a given time period.During the 1981 sockeyeseason(May 17-June 25) Chu-gach operated only 3 or 4 days a week.During the sein-ing season Chugach operated 7 days a week,the can linestarting at 8 a.m. (fishhouse at 7 a.m.) and closing downat 9 p.m. "The latest we would work would be 11:00 inthe evening,"Anderson said,and, apparently referring tothe sockeye season,added that on some days Chugachwould quit at noon or even earlier.Chugach employees generally ate at the same time(noon and 5 p.m.) and took their coffeebreaks at thesame time.An additional meal would be provided if thecannery worked beyond midnight. Local hires did notpay for their meals, but they, unlike those residing in thebunkhouse,generally did not eat breakfast.Local resi-dents(and presumably other employees)were free toleave during breaktimes but few did apparently becauseof the distance from town.Anderson said he could recall no campaigning on thepart of Chugachin 1981.52 Anderson indicated employees living in the bunkhouse who are notcovered by the contract with Local 37 paid for their meals. He saidbunkhouse employees were allowed to have visitors.53 See stipulations pp. 906-907.Quoting Charging Party'spresident,Cotter"The best way to look at it is, in the case of Chugach and Chu-gach alone among the companies involved in this hearing, employees,production employees,who are hired in Seattle or outside the State ofAlaska fall under the jurisdiction of 37 as non-resident employeesAllother production employees hired in Cordova or from the State ofAlaska are resident cannery workers not falling under the jurisdiction ofLocal 37 and thus all under the bargaining unit which we are discussingin this hearing."54 Chugach'sExcelsiorlist is in evidence as G.C. Exhs.12 and 13. An-derson explained that the"lined-out names" on G C.Exh. 13 are personswho quit work He said on cross-examination that 8 to 12 locals wereemployed in May and"20 or 30"or "maybe 35" in April when herringhad been processed55 Cotter had testified that Local 37's shop steward was to assist him inorganizing workers for the Charging Party.TimothyWarrick,an Oregon resident, testified that hehad worked for North Pacific in Cordova at a variety ofjobs since 1978. He had lived at Hippie Cove, in acamper on St. Elia's premises and, in 1981, at MorpacHeights.Warrick said he arrived in Cordovain 1981on June 20and began working about 10 hours a day or so at first.Later he worked longer hours,starting around 6 or 7a.m. and "didn'tget off until late, usually an hour or soafter the rest of the cannery was through."Warrick usually ate breakfast in his tent and had soupfor "lunch and dinner"on cannery premises.Sometimeshe would go uptown for a hamburger or to "the bunk-house if they were having something good." He said hewould go to town two or three times a week for mail orgroceries.The weather did not bother him, he said-"you've got to live in the rain around here." Warrickthought he was fairly well informed about the Union andacknowledged that he "probably pretty much" knew theCompany's position. He said he "read the paper,"pickedup union literature in town, and talked matters over withhis coworkers at the cannery. Warrick stated that two orthree union"mailings" came to him at the cannery in1981, but he received nothing from the Union during thewinters of 1979 or 1980. He said he had a radio in Cor-dova but recalled no mention of the Union in any broad-cast.DominadorV..Sibyayan,whose permanent address is inSeattle,worked for Morpac during the 1980 and 1981seasons and lived in a company bunkhouse both years.56He speaksboth Filipinoand English.Sibyayan did not recall seeing union representatives onthe main road outside of the Morpac cannery in 1981 butremembered meeting with in-house organizer Dennis in agroup at the plant during breaktime that year.He said healso discussed the Union with the 20 or 25 others livingin the bunkhouse.Sibyayan said he worked in May and June 1981 whenhisworkdays were not so long.But, he said,he wentuptown"several times" during the peak season prior tothe election when he usually worked from around 5 a.m.until 8 or 9 p.m. He said he received mail, including leaf-lets, from the Union at Morpac. He was not sure, but hethought he had picked up some leaflets while off thecompany premises.He said he readthe Cordovanewspa-per while in Cordova.Franco Descargar,a resident of Sun Valley, California,said he worked for Morpac during the 1979, 1980, and1981 seasons.In 1981 he started work in April and livedat the Morpac bunkhouse along with 25 others or more.At first he worked a 6 a.m. to 9 or 10 p.m. schedule, andlater he said "sometimes I worked 24 hours." He statedthat he saw union representatives "a lot" outside ofMorpac. Also, he said he went uptown on"personal er-rands" about three times a week duringApril,May,June, and July and would see union representatives"roaming the street." "Theydidn't bother to talk to me,"however, he said.He received union literature atss Sibyayan testified he was currently employed by Morpac, workingas a packer in the freezer,at the time of the hearing. CHUGACH ALASKAFISHERIES63Morpac, and he and the others living in the bunkhousediscussed the Union.57He said he knew in-house orga-nizer Dennis who, he said,"used to talk a lot about theUnion every breaktime."Discussion and ConclusionsThe SupremeCourt inNLRBv.Babcock&WilcoxCo., 351 U.S. 105 (1956),had drawn a distinction of"substance"in evaluating union organizingactivity byemployees and by nonemployees(i.e.,union organizer).The Courtheld in that case that an employer may law-fully prohibit a union from distributing literature by non-employees so long as the union can reach the employeesby "reasonable efforts. . .through other available chan-nels of distribution"and if, in doing so, it does not dis-criminate against the union.The pertinent part of the de-cision reads:... an employer may validly post his propertyagainst nonemployee distribution of union literatureifreasonable efforts by the union through otheravailable channels of communication will enable itto reach the employees with its message and if theemployer's notice or order does not discriminateagainst the union by allowing other distribution. Inthese circumstances the employer may not be com-pelled to allow distribution even under such reason-able regulations as the orders in these cases permit.This is not a problem of always open or alwaysclosed doors for union organization on companyproperty.Organization rights are granted to work-ers by the same authority, the NationalGovern-ment, that preserve property rights.Accommoda-tion between the two must be obtained with a littledestruction of one as is consistent with the mainte-nance of the other. The employer may not affirma-tively interferewith organization;the union maynot always insist that the employer aid organization.But when the inaccessibility of employees makes in-effective the reasonable attempts by nonemployeesto communicate with them through the usual chan-nels, the right to exclude from property has been re-quired to yield to the extent needed to permit com-munication of information on the right to organize.The determinationof theproper adjustments restswith the Board.Its ruling,when reached on findingof fact supported by substantial evidence on therecord as a whole[footnote omitted] should be sus-tained by the courts unless its conclusions rest onerroneous legal foundations.Here the Board failedtomake a distinction between rules of law applica-ble to employees and those applicable to nonem-ployees.The distinction is one of substance.No restrictionmay be placed on the employees'right to discussself-organization among themselves, unless the em-ployer can demonstrate that a restriction is neces-sary to maintain production or discipline.RepublicAviationCorp. v.N.L.R.B.,324 U.S. 793, 803. But54 Descargar said he had seen different pieces of union literature, in-cluding G.C Exhs. 25 and 30no such obligation is owed nonemployee organizers.Their access to company property is governed by adifferent consideration.The right of self-organiza-tion dependsin some measureon the ability of em-ployees to learn the advantaged of self-organizationfrom others. Consequently, if the location of a plantand the living quarters of the employees place theemployees beyond the reach of reasonable union ef-forts to communicate with them,the employer mustallow the union to approach his employees on hisproperty.No such conditions are shown in theserecords.In 1972 the Supreme Court inCentral Hardware Co. v.NLRB, 407 U.S.539, after noting that "Babcock statedthe guiding principle for adjusting conflicts between Sec.7 rights and property rights," stated at 544-545:The principle ofBabcock .. . requires a "yielding"of property rights only in the context of an organi-zation campaign.Moreover,the allowed intrusionon property rights is limited to that necessary to fa-cilitate the exercise of employees'Sec. 7 rights.After the requisite need for access to the employer'sproperty has been shown, the access is limited to (i)union organizers;(ii)prescribed nonworking areasof the employer's premises;and (iii)the duration oforganization activity.In short, the principle of ac-commodation announced inBabcockis limited tolabor organization campaigns,and the "yielding" ofproperty rights it may require is both temporaryand minimal.In 1978 inSears,Roebuck & Co. v. San Diego CountyDistrictCouncil of Carpenters,436 U.S. 180 (1978), theSupreme Court indicated that the burden of proving in-accessibility and the ineffectiveness of alternate means ofcommunication so as to entitle a union access to an em-ployer's property,was upon the union and that suchburden was a heavy one(at 205-206):Experience with trespassory organizational solicita-tion by nonemployees is instructive in this regard.WhileBabcockindicates that an employer may notalways bar nonemployee union organizers from hisproperty,his right to do so remains the generalrule.To gain access, the union had the burden ofavowing that no other reasonable means of commu-nicating its organizational message to the employeeexists orthat the employer's access rules discrimi-nate against union solicitation.That theburden im-posed on the Union is a heavy one is evidenced bythe fact that the balance struckby theBoard andthe courts under theBabcockaccommodation prin-ciple had rarely been in favor of trespassory organi-zational activity.4141 In the absence of discrimination,the union's asserted right ofaccess for organizationalactivityhad generally been denied exceptin cases involving unique obstacles to non-trespassorymethods ofcommunicationwith the employees See, e gNLRB v S & H Gro-singer's Inc.,372 F.2d 26 (CA 2 1967);NLRB Y. Lake SuperiorLumber Corp,167 F.2d 147 (CA 6 1948). 64DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe UnitedStatesCourt of Appeals for theSeventhCircuit inMontgomeryWard & Co. v. NLRB,692 F.2d1115 (7th Cir.1982), discusses"post-Babcock & Wilcoxcases, "includingHudgens v.NLRB,424 U.S. 507 (1976),andBeth IsraelHospital v.NLRB,437 U.S. 483 (1978),and points out thatBabcock&Wilcoxremains"an impor-tant starting point for analysis of any solicitation activityby nonemployees."The courtalso notesthatunderBab-cock & Wilcoxit is the "Board's task to evaluate the rela-tive strength of the competing interests involved and tobalance them."58The courtinGiant FoodMarkets v.NLRB,633 F.2d 18 (6th Cir.1980), involving area stand-ards picketing,stated(at 22-23):ThroughBabcock & WilcoxtheBoard is chargedwiththe knowledge that aprivate property ownermay legally bar unionactivityif "reasonableeffortsby theunion through other available channels ofcommunication will enable it to reach the employ-ees. .. .Whencommunication by mail,phone, or inperson is possible and feasible, the employer may beable to bar absolutely nonemployees from its prop-erty.The General Counsel argues that"unless the employercan show that access will significantly harm its oper-ation, nonemployee organizers are entitled to access tothe employees on the employer's property,"and goes onto state that"a combination[of] factorsrelated the em-ployees' living and working conditions rendered ineffec-tive the means of communication normally used in orga-nization campaigns."The factors listed by the GeneralCounsel are these:[1] the transient nature ofthework force; [2] thelanguage barriers that existed because English wasnot theprimarylanguage of a significant number ofthe employees;[3] the size of the bargaining unit;[4] the shortness of the season and of the time theUnion had to reach the employees prior to the 1981election;[5] the prolonged periods of rain Cordovaexperiences during June and July; [6] the high per-centage of employees who lived on the Respond-ents' premises where the Union could not visit, intents, or at addresses that could not be easily ascer-tained and who ate the free meals provided by Re-spondents;and [7]last but probably most important,the incredibly long and often irregular hoursworked during the peak season.I believe, and find,that the General Counsel has notproperly assessed some of the factors cited.Nor do I be-lieve that he has properly applied theBabcock&Wilcoxbalancing test with respect to Chugach,St.Elias,orNorth Pacific.Itmay be that a union need not exhaustevery means of communication in attempting to reach58 The court states that the case before it involved application of a no-solicitation rule without having to decide"the issue of access alone." TheCourt,however,expressed "doubts whether reasonable efforts by theunion would in fact have enabled it to reach the employees with its mes-sage."employees during an organizing campaign,certainlywhere an attempt to use alternative means would be ob-viously futile.But in order for a union to gain access,surely it has the burden of showing that it made a dili-gent organizational effort before it can be heard aboutthe lackof access.59There can be no denying that contact with many ofthe bargaining unit employees by the Union herein mayhave been difficult.But the difficulty of communicatingwith unit employees would have been reasonably over-come with respect to nearly all except for employees ofMorpac. Thus, I find that the Union, through the Gener-alCounsel,proved a need for access to Morpac's prem-ises to communicatewithits employees but not as to theemployees of the other three Respondents.The first five factors listed by General Counsel furnishlittle aid to the Union and the General Counsel on thisrecord. The work force in the bargaining unit was, to besure, transient in nature, but many were known to theUnion.The Union was furnished withExcelsiorlists and,no doubt, in most cases had as much information aboutthe place of employees'lodgings and whereabouts of em-ployees not working as the employer Respondents did.As Respondents point out in their brief, about three-fifthsof the unit membership were either local residents or hadbeen previously employed by the Respondents. Fivehundred plus employees in a bargaining unit is a sizeablegroup,to be sure,but a union with an appropriatenumber of organizers should be able to communicatewith such a number of workers within the time allotted.Right of access to an employer'spremises cannot bepredicated on limited union resources or lack of effort onits part.The language problem, with which the Respond-ent Employers also had to deal in communicating withworkers, is entitled to little weight here.Should it haveaccess, the Union would have still had the problem ofcommunicating with the workers. The burden of furnish-ing any necessary translators is the Union's,not the Re-spondent Employers.Rainfall in Cordova in June and July is unusual, but ithardly provides a basis for granting access.And, ofcourse, the flooding in Cordova in 1981 occurred afterthe election.The sixth and seventh factors are more worthy consid-erations,especiallythe latter-i.e.,the long hoursworked during the peak season-as it operated, morethan anything else, to limit the Union's communicationwith many bargaining unit employees.The Union couldhave made more of an effort by contacting employees atMorpac Heights, Hippie Cove, or along the road as theywent to and from work,but its failure to do so, underthe circumstances,is understandable.The employees hadlittle time of their own,and most of the workers used it19 Cf.Hutzler BrosCaY.NLRB,630 F.2d 1012(4th Cir. 1980). Thecourt inHutzler Bros,which denied enforcement of a Board order allow-ing union access to a Towson,Maryland department store's premises forlack of proof that the union had no other reasonable means of communi-catingwith employees, stated that a "union'sorganizational effort, orlack of it,however, remains a factual circumstance to be weighed in de-ciding if the union has met its burden of proof." CHUGACH ALASKAFISHERIES65to transact personal business(bathe, wash clothes, go tothe post office, store, etc.) or rest.soTherewere some employees(but not a "high percent-age," as the General Counsel asserts)who were not read-ily accessible because they lived on cannery property,either in bunkhouses,tents, trailers, or other "housing."Such workers need not have left the cannery premises togo to work,eat, or wash themselves or their clothes, andconceivably some may not have done so in 1981 betweenJune 25 and the July 21 election, although most surelydid so.The General Counsel suggests that Respondents'furnishing of "free meals"(actually little more than soupexcept in the case of Respondent Chugach which sup-plied its workers with meals) aids the Union's cause foraccess.If so, the benefit to the Union is slight.While fur-nishing of food and beverage to the cannery workersmay have kept them on the premises during their regularbreaks for a time while such were consumed,Ibelievethe effect in isolating or restricting employees from theUnion, on that basis, was not really significant.Thus,having considered the entire record and applica-ble law,I am constrainedto find that the Union, throughthe General Counsel,did meet its burden with respect toRespondent Morpac and is entitled to reasonable accesswith respect to that Respondent'spremises in Cordovabut not as to the other Respondents.The Union workeddiligently to communicate with employees of Morpac,which resisted the Union's efforts to do. The record sat-isfiesme that working conditions at Morpac were suchthat they were placed "beyond the reach of union effortto communicate with them" and,therefore,"the employ-er [Morpac]must allow the union to approach[its]em-ployees on [its] property"(Babcock & Wilcox,supra, 351U.S. at 113).The testimony of General Counsel's witnesses Cotter,Van Bronkhorst,andDennis attest to the persistenteffort of the Unionto communicatewith Morpac work-ers.The lack of the Union's success in reaching workersof Morpac was not due to the lack of effort on the partof the Union. The Union's attempt to make contact withMorpac workers on the main and access roads in front ofas The number of hours worked involved conditions of employmentrelevant in determining whether employees are within or "beyond thereach of reasonable union efforts to communicate with them." I do notfault the Union for not making(greater)use of the TV scanner,the radio,or the weekly newspaper in Cordova.Under the circumstances, it islikely such media would have limited effectiveness in enabling the Unionto reach the cannery workers.Further,conditions at Morpac Heights andHippie Cove did not lend themselves to organizing activities especiallyduring rainy weather. (Iagree with the General Counsel that the CoastGuard dock was not an appropriate place for meeting with cannery em-ployees, but the site of a proper meeting place is of little significance inthe present posture of the proceeding.)The failure of the Union to makea greater effort to make contact with the cannery workers living in thelocal Cordova area away from Respondents'premises,however, is not sounderstandable.It should also be pointed out that the fact that an employer has a pree-lection meeting with his employees does not entitle a union to enter uponthe employer's premises The General Counsel has not challenged any-thing that was stated during Respondents'preelection meetings.Also, thefact that the Respondents posted articles reporting on the Tony Barusoincident does not entitle the Union to enter upon their premises,whetherthe article was accurate or not.Likewise,reference to or comment on theincident by the Respondents during a preelection meeting would not giverise to a right of access by the Union.Cf.United Steelworkers v.NLRB,646 F.2d 616(D.C. Cir. 1981).Morpac's facility was met with undue resistance by theCompany.MorpacVicePresidentMiller himself cor-roborated the testimony of the General Counsel's wit-nesses that the Company prevented handbilling and otherorganizing activity on what was undoubtedly"public"property.61While the Union made a sufficiently diligent effort toreach Morpac workers entitling it to access to that can-nery's premises,the record does not persuade me that itdid so with respect to Chugach,St.Elias, or North Pa-cific.Union President Cotter himself acknowledged onthe stand that "we never really concerned ourselves withChugach with nine people in the bargaining unit."UnionRepresentative Van Bronkhorst said she delivered someleaflets to the union steward atChugach but never both-ered doing any handbilling there.The Unionmade no great effort to communicate withemployees of St.Elias.Van Bronkhorst thought sheprobablyleafletted St.Elias only on three mornings.There was a public lot next to St. Elias where workersparked,but it appears that the Union made no effort toengage in any organizing effort there.The Union had noin-house organizer at St.Elias(or at Chugach).Most, ifnot all,of St.Elias employees living in the(West) bunk-house undoubtedly went to town a number of timesduring the peak season prior to the election and were ac-cessible tothe Union.While the Union designated an in-house organizer atNorth Pacific,itseffort at organizing that cannery wasless than diligent.Tift, the in-house organizer,recalledseeing Union PresidentCotter onlyon one occasion infront of the Morpac facility.Van Bronkhorst was vagueabout her visits to Morpac, although she had "a recollec-tion of leafletting" with GlennSusan on at least one oc-casion there.Again,most, if not all,of the unit employ-ees living in the Company's bunkhouse undoubtedly leftthe cannery premises during the peak season before theelection on occasion and were accessibleto the Union.The record reveals that not only did Morpac violateSection 8(a)(1) by denying reasonable access to theUnion,italso violated the same provision of the Act bymaintaining and enforcing an invalid no-solicitation rule.Paragraph 9 of the General Counsel'soriginalcom-plaint62 puts in issue a part of Morpac's no-solicitation81 It is clear,even by Miller's own testimony,that the main road infront of the Morpac facility was a public thoroughfare and that he hadno right to request the union organizers to move off it or to one side ofitEven if it had not been a public road,itwas sufficiently"public" thatMorpac could not have lawfully prevented the Union's organizing activi-ty thereon See, for example,ScottHudgens,230 NLRB 414(1977); alsoKelly-Springfield Tire Co,265 NLRB 511 (1982).62 I hold the Morpac no-solicitation rule that was applied in 1981, al-though in effect earlier as Miller testified,was unlawful without consider-ing whether it, or the revised rule that was posted in March 1982, wasinvalid under the Board's 1981T.R. W.Inc,decision,supra. Cf. Documa-non, Inc.,263 NLRB 706 (1982)The revised Morpac no-solicitation rulewas drafted and posted following issuance of the Board'sT.R. W.Incde-cision,well after the 1981 organizing campaign had been concluded. Therevised rule was challenged only on the eve of trial and was not fully andfairly litigated.Cf.Grumman FlexibleCorp.,264 NLRB 227 (1982) Inany event, the order being entered herein will provide relief needed onhis issue and sufficient guidance to Respondent Morpac for the future 66DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDpolicy-i.e., the second paragraph which prohibited em-ployees from distributing any material "in work areas atany time whether the employee is on or off work" andfrom "soliciting" during employees' "work time"-thatwas posted by Morpac Vice President Miller in July1981, about the time he learned from the Union of its in-plant organizers at Morpac. It is to be noted that the partof the no-solicitation policy challenged is concerned withactivities of employees and that underRepublic AviationCorp. v.NLRB,324 U.S. 793 (1956), the "rules of lawapplicable to employees and those applicable to nonem-ployees" are different.(Babcock & Wilcox,351U.S. at113.) InEastex, Inc. v.NLRB,437 U.S. 556 (1978), theCourt pointed out (at 571-572):The Court recently has emphasized the distinctionbetween the two cases: "A wholly different balancewas struck when the organizational activity wascarried on by employees already rightfully on theemployer's property, since the employer's manage-ment interests rather than his property interestswere there involved."Hudgens v.N.L.R.B., 424U.S. 507, 521-522, n. 10, (1976); see alsoCentralHardware Co. v. N.L.R.B.,407 U.S. 539, 543-545.The Court also stated inEastex(at 570):InRepublic Aviationthe Court upheld the Boardruling that an employer may not prohibit its em-ployees from distributing unionorganizational liter-ature in nonworking areas of its industrial propertyduring nonworking time, absent a showing by theemployer that a ban is necessary to maintain plantdiscipline or production. This ruling obtained eventhough the employees had not shown that distribu-tion off the employer's property would be ineffec-tive. 324 U.S. at 798-799,801. Inthe Court's view,the Board had reached an acceptable "adjustmentbetween the undisputed right of self-organization as-sured to employees under the Wagner Act and theequally undisputed right of employers to maintaindiscipline in their establishments." Id., at 797-798.2121 InRepublic Aviationthe Court also upheld Board rulings thatemployees may solicit other employees to join a union on the em-ployer's property dung nonworking time, and may wear union in-signia on the employer'sproperty.The Board since has distin-guished between distribution of literature and oral solicitation,holding that the latter but not the former may take place in work-ing areas during nonworking time.Stoddard-QuirkMfg.Co, 138NLRB615 (1962).InNLRB v. Magnavox Co.,415U.S. 322 (1974), theCourt stated (at 327):We agree that a ban on the distribution of unionliterature or the solicitation of union support by em-ployees at the plant during nonworking time mayconstitute an interference with Sec. 7 rights. TheBoard had earlier held that solicitation outsideworking hours but on company property was pro-tected by Sec. 7 and that a rule prohibiting it was"discriminatory in the absence of evidence that spe-cial circumstances make the rule necessary in ordertomaintain production or discipline." Inre PeytonPackagingCo.,49NLRB 828, 843-844. We ap-proved that ruling inRepublic Aviation Corp., 324U.S. 793, 801-803... .... limitation of the right of in-plant distributionof literature to employees opposing the union doesnot give a fair balance to Sec. 7 rights, as the Boardruled in the present case. For employees supportingthe union have as secure Sec. 7 rights as those inopposition. The Board's position, as noted, has notalways been consistent. But its present ruling is, wethink, quite consistent with Sec. 7 rights of employ-ees. It is the Board's function to strike a balanceamong "conflicting legitimate interests" which will"effectuate national labor policy," including thosewho supportversusthosewho oppose the union.NLRB v. Truck Drivers Union,353U.S. 87, 96.Moreover, as respects employers, the rights of solic-itation of employees by employees oonoerning Sec.7 rights are not absolute.As we noted inRepublic Aviation Corp.the Boardmay well conclude that considerations of produc-tion or discipline may make controls necessary. Nosuch evidence existed here and the trial examiner sofound. Accordingly, this is not the occasion to bal-ance the availability of alternative channels of com-munications against a legitimate employer businessjustification for barring or limiting in-plant commu-nications.With the above basic guidelines in mind, I must findthat the Morpac no-solicitation rule which Morpac VicePresidentMiller applied in July 1981 was violative ofSection 8(a)(1). The rule was, at best, ambiguous.63As paragraph 9(a) of the complaint alleges, theMorpac rule does not define working time. The rulecould have been interpreted as prohibiting distribution ofmaterial or any organizational activity during breaks ormeal times.RespondentMorpac could have easilyenough explained that its no-solicitation rule did notforbid organizational activities during such periods. Re-spondent introduced no evidence to show that produc-tion ordisciplinemade it necessary to restrict employeesfromengaginginorganizational activity during non-working time.64Ireject the General Counsel's contentions that theMorpac rule was promulgated in response to union orga-nizing activities and that it was discriminatorily appliedto union organizing activity.I credit Miller's testimony that the Morpac no-solicita-tion rule had been in effect and posted well before mid-July 1981, although he became aware at that time, when63 In upholding the Board's order against an ambiguous no-solicitationrule ("against solicitations'on company time and oncompany property"')inNLRB Y. Miller,341 F.2d 870 (2d Cir 1965), the courtsaid(at 874).The true meaningof the rulemight be thesubject ofgrammaticalcontroversy.However,the employees of respondent are not gram-marians.The rule is atbest ambiguous and the risk of ambiguitymust be held against the promulgatorof the rulerather than againstthe employees who are supposedto abide by it.Cf.EssexInternational, 211NLRB 749 (1974), modified inT.R. W., Inc.,supra.64 Nor is it clear what constitutes "work areas" under the Morpacrule, although the complaint does not focus on this aspect of ambiguity. CHUGACH ALASKAFISHERIES67advised of the appointment of in-house organizers,that itneeded reposting(except "on the front door of theoffice" where it hadremainedposted). Such facts do notwarrant a finding that the rule was promulgated or ap-plied in violation of the Act. SeeNorth American Rock-well Corp.,195 NLRB 1046 (1972). There is no evidencethat Respondent Morpac knowingly allowed distributionof any material or solicitation for any cause while deny-ing similar activities on behalf of the Union.There remain the issue of whether on July 12 MorpacVice President Miller unlawfully restricted Dennis fromtalkingwith other employees about the Union duringworking hour. Miller's inquiry as to "what he proposedto do on behalf of the ILWU" may have been unseemly,but it is to be borne in mind that Dennis was not theusualMorpac cannery worker.She was an in-houseunion organizer,and Millerhad justlearnedthat factfrom the Union.He was undoubtedly interested in know-ing what organizing activities she might be engaging inon company premises,and he "told her to restrict herunion activities to her time and not to interfere with theworkers during the routine course of their duties." Thetestimony of Dennis,which impresses me as otherwisereliable, is not persuasive on this point.She indicated ini-tially thatMiller had uttered antiunion remarks, suggest-ing that the presence of a union could affect a wage in-crease.She said Miller went on to say that the companypolicy would not allow her "to talk to anybody abouttheUnion on the company property during workinghours."On cross-examination,however, she acknowl-edged that on a prior occasion she had to clarify her tes-timony on this issue and that she agreed that Miller onthe date in question had told her that she was not al-lowed to talk with employees about the Union duringMiller'sworktime in the Company's work areas. Thecredible evidence of record does not sustain paragraph 8of the complaint,and it will be dismissed.CONCLUSIONS OF LAW1.Each of theRespondents is an employer engaged incommerce within the meaning of Section 2(6) and (7) orthe Act.2.The Union is a labor organization within the mean-ing or Section 2(5) of the Act.3.RespondentMorpac,Inc. has interfered with, re-strained,and coerced employees In violation of Section8(a)(1) by(1)denying nonemployee organizers of theUnion reasonable access to its Cordova, Alaska facilityfor the purpose of soliciting employees on behalf of thatUnion and for the purpose of communicating with thatemployees concerning organizationalmatters, and (2)maintaining and enforcing a rule which did not clearlyadvise employees that they could engage in union orga-nizing activities by soliciting on behalf of the Unionduring their free or nonworking time even though on thepremisesof Morpac, Inc.4.The recorddoes not establish any other violation ofthe Act as alleged.As a remedy, I shall recommend that RespondentMorpac, Inc. cease and desist from engaging in unfairlabor practices found and take certain affirmative actionto effectuate the policies of the Act.[Recommended Order omitted from publication.]